Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.78 Page 1 of 62




                 EXHIBIT A
          Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.79 Page 2 of 62

                                                                                                                                                   SUM-100
                                             SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA CORTE)
                                     (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
                                                                                                                     ELECTROfUCALL V FILED
(A VISO AL DEMANDADO):                                                                                                Superior Court of California,
                                                                                                                         County of San Dlego
BED BATH & BEYOND INC., a New York corporation; and DOES 1-50, inclusive
                                                                                                                       01115/2020 at 11 :52:44 PM
YOU ARE BEING SUED BY PLAINTIFF:                                                                                      Clerk of the Superior Court
                                                                                                                     By Linda Sheffa,Oeputy Clerk
(LO ESTA DEMANDANDO EL DEMANDANTE):
ROBERT TURNIER, individually and on behalf of all others similarly situated
NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form If you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/se/fhe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and properly may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
;AV/SO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
continuaci6n.
   Tiene 30 DIAS DE CALENDAR/O despues de que le entreguen esta citaci6n y pape/es /egales para presentar una respuesta por escrito en esta
carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrarestos formu/arios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en fa
biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte que
le de un formularia de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le podra
quilar su sue/do, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un seNicio de
remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisites para obtener servicios /ega/es gratuitos de un
programs de servicios legales sin fines de lucro. Puede encontrar estos grupas sin fines de /ucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
co/egio de abogados locales. A VISO: Par fey, la corte tiene derecho a rec/amar /as cuotas y /os costos exentos por imponer un gravamen sabre
cua/quier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una cancesi6n de arbilraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de qua la corte pueda desechar el caso.
The name and address of the court is:                                                                   CASE NUMBER: (Numero def Caso):
(El nornbre y direcci6n de la carte es):         San Diego Superior Court
                                                                                                              37-2020-00002499- CU- BT-CTL
                                                 330 West Broadway                                     -
                                                 San Dieiw CA 92101
The name, address, and telephone number of plail1'tiff's attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
de te/efo110 def abQg~d9 de/ demandante, o @I demanp_ante q_u~ no tiefJJLabQ,mq.q, e,sl:_ _
James T. Hanniru<. l131747;; Zach P. Dostart t25507l;; DO~TARl nANNINK & COVENEY LLP
4180 La Jolla Village Drive, Suite 530, La Jolla, CA 92037                  .J> ~ . LL.
DATE:                                                                                  Clerk, by                       A.-    t>l'-'-Dl)"'--        , Deputy
(Fecha)                          01 /16l"2020                                          (Secretario)                          L Shetra               (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010),)
(Para prueba de entrega de esta citation use el formu/ario Proof of Service of Summons, (POS-010).)
                                        NOTICE TO THE PERSON SERVED: You are served
 [SEAL)
                                        1.   D     as an individual defendant.
                                        2.   D     as th~ person sued under the fictitious name of (specify):

                                        3.   [X]   on behalf of (specify):   Bed Bath & Beyond Inc., a New York Corporation
                                             under: [X] CCP 416.10 (corporation)                           D      CCP 416.60 (minor)
                                                    D    CCP 416.20 (defunct corporation)                  D      CCP 416.70 (conservatee)
                                                    D    CCP 416.40 (association or partnership)           D      CCP 416.90 (authorized person)
                                                    D    other (specify):
                                        4.   D    by personal delivery on (date)                                                                       Pa e1 of1
                                                                                                                              Code of Civil Procedure§§ 412.20, 465
Form Adopted for Mandatory Use                                        SUMMONS                                                                    wwv,.courts.ca.gov
Judicial Council of Cal~ornle
SUM-100 [Rev. July 1, 2009]

For your protection and privacy, please press the Clear
This Form button after you have printed the form.
              Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.80 Page 3 of 62                                                                       •·
                                                                                                                                                             CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY /Name, State Bar number, and address):                                                  FOR COURT USE ONLY
-James T. Hannink (131747)
   Zach P. Dostait (255071)
   DOSTART HANNINK & COVENEY LLP
   4180 La Jolla Village Drive, Suite 530, La Jolla, CA 92037
        TELEPHONE NO.: ~858) 623-4200                       FAX NO.: (858)     623-4299                         ELECTROHICALLV FILED
  ATTORNEY FOR (Name}: laintiff                                                                                   St1perior Court of California,
                                                                                                                     County of San Diego
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
      sr REET ADoREss: 330 W. Broadway                                                                             01/1512020 at 11 :52:44 Plu1
      MA1L1NGADDREss, 330 W. Broadway                                                                               Clerk of the Superior Court
     c1TY AND z1P cooE: San DieJi° 92010                                                                        By Linda Sheffa,Oeputy Clerk
         eRANcH NAME: Hall of ustice
   CASE NAME:
  Turnier v. Bed Bath & Beyond Inc.
       CIVIL CASE COVER SHEET                                                                              CASE NUMBER:
                                                                   Complex Case Designation
 0        Unlimited                D     Limited
                                                              D     Counter        D      Joinder         -JUDGE:37-2020-00002499-C   U- BT- CTL
                                                                                                                                                                     -
          (Amount                        (Amount
          demanded                       demanded is
                                                Filed with first appearance by defendant                           Judge Richard S. \l't.lhltney
          exceeds $25,000)               $25,000 or less)
                                                     (Cal. Rules of Court, rule 3.402)   DEPT:
                              Items 1-6 below must be completed (see mstruct,ons on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                              Contract                                Provisionally Complex Civil Litigation
     D        Auto (22)                                     D     Breach of contracVwarranty (06)   (Cal. Rules of Court, rules 3.400-3.403)
     D        Uninsured motorist (46)                       D     Rule 3.740 collections (09)       D     Antitrust/Trade regulation (03)
     Other PI/PD/WD {Personal Injury/Property               D Other collections (09)                D     Construction defect (10)
     Damage/Wrongful Death) Tort                            D Insurance coverage (18)               D     Mass tort (40)
     D        Asbestos {04)                                 D Other contract (37)                   D     Securities litigation (28)
     D        Product liability (24)                        Real Property                           D     EnvironmentalfToxic tort (30)
     D        Medical malpractice (45)                      D Eminent domain/Inverse                D     Insurance coverage claims arising from the
     D        Other PI/PD/WD (23)                                 condemnation (14)                       above listed provisionally complex case
     Non-Pl/PD/WO (Other) Tort                              D Wrongful eviction (33)                      types {41)
     '71
     L!...J   Business tort/unfair business practice (07)   D Other real property {26)              Enforcement of Judgment
     D        Civil rights {08)                           Unlawful Detainer                         D     Enforcement of judgment (20)
     D        Defamation (13)                               D  Commercial (31)                      Miscellaneous Civil Complaint
     D        Fraud (16)                                    D Residential (32)                      D     RICO(27)
     D        Intellectual property (19)                    D Drugs (38)                            D     Other complaint (not specified above) (42)
     D        Professional negligence (25)                  Judicial Review
                                                                                                    Miscellaneous Civil Petition
     D        Other non-Pl/PD/WO tort (35)                  D Asset forfeiture (05)                 D     Partnership and corporate governance {21)
     Employment                                             D Petition re: arbitration award (11)   D     Other petition (not specified above) (43)
     D        Wrongful termination (36)                     D Writ of mandate (02)
     D        Other employment (15)                         D Other judicial review (39)
2. This case     W Is LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management:
     a.   D       Large number of separately represented parties              d.   0   Large number of witnesses
     b.   D       Extensive motion practice raising difficult or novel        e.   D   Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                        in other counties, states, or countries, or in a federal court
     c.   0       Substantial amount of documentary evidence                  f.D Substantial postjudgment judicial supervision
3. Remedies sought (check aff that apply): a.@ monetary                     b. 0 nonmonetary; declaratory or injunctive relief  c. D                       punitive
4. Number of causes of action (specify): 1) Violation of ARL; 2) Violation of CLRA; 3) Unfair Competition;                                                 and
5. This case         is0               D
                                is not a class action suit. 4) Unjust Enrichment
6. If there are any known related cases, file and serve a notice of related case. (You ma~ use!J!.mJM· 15.)
Date:     January 15, 2020
                  Zach P. Dostart
                                                                                          ¼(,;/4t
                                                                                            ·
                                                                                                 1.,(a//i/'/Ji?. ~;,
                                   (TYPE OR PRINT NAME)                                L.-,,E.-/-- --;;,,;f.=:;-;;;-;=-=~f=-.~~==c;,;-;;==-----
                                                                           NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                             tsae1of2
Form Adopted for Mandatory Use                                                                                Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Cooncil of California                            CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administration, std. 3.10
   CM-010 (Rev. July 1, 2007)                                                                                                                      www.courlinfo.ca.gov
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.81 Page 4 of 62




  1 JAMES T. HANNJNK (131747)                                   ELECTROHICALLV FILED
    jhannink.@sdlaw.com                                          Superior Court of California,
                                                                    County of San Diego
  2 ZACH P. DOSTART (255071)
    zdostart@sdlaw.com                                           01/15/2020 at 11 :52:44 AM
  3 DOSTART HANNJNK & COVENEY LLP                                Cleric of the Superior Court
    4180 La Jolla Village Drive, Suite 530                      By Linda Sheffa, Deputy Cleric
  4 La Jolla, California 92037-1474
    Tel: 858-623-4200
  5 Fax: 858-623-4299

  6 Attorneys for Plaintiff

  7

  8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                                     COUNTY OF SAN DIEGO

 10

 11 ROBERT TURNIER,                             CASE NO. 37-2020-00002499-CU-BT-CTL
    individually and on behalf of all others
 12 similarly situated,                         CLASS ACTION

 13                 Plaintiff,                  COMPLAJNT FOR:

 14 vs.                                         (1) FALSE ADVERTISING- VIOLATION OF
                                                THE CALIFORNIA AUTOMATIC RENEWAL
 15 BED BATH & BEYOND INC.,                     LAW
    a New York corporation; and                 [Bus. & Prof. Code,§§ 17600 et seq. & 17535];
 16 DOES 1-50, inclusive,
                                                (2) VIOLATION OF THE CALIFORNIA
 17                 Defendants.                 CONSUMERS LEGAL REMEDIES ACT
                                                [Civ. Code, § 1750 et seq.];
 18
                                                 (3) UNFAIR COMPETITION
 19                                              [Bus. & Prof. Code,§ 17200 et seq.]; AND
 20                                             (4) UNnJST ENRICHMENT.

 21                                             DEMAND FOR JURY TRIAL
 22

 23
 24

 25

 26

 27
 28


      CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.82 Page 5 of 62




  1                                           INTRODUCTION

  2           1.     This class action complaint alleges that defendant Bed Bath & Beyond Inc.

  3   ("BB&B") violates California law in connection with a subscription program operated under the

  4   name BEYOND+.         Among other things, BB&B enrolls consumers in automatic-renewal or

  5   continuous service subscriptions without providing the "clear and conspicuous" disclosures

  6   mandated by California law, and posts charges to consumers' credit or debit cards for purported

  7 automatic renewal or continuous service subscriptions without first obtaining the consumers'

  8   affirmative consent to an agreement containing the requisite clear and conspicuous disclosures.

  9 This course of conduct violates the California Automatic Renewal Law (Bus. & Prof. Code,

 10   § 17600 et seq.) ("ARL'') (which is part of California's False Advertising Law), the Consumers

 11 Legal Remedies Act (Civ. Code, § 1750 et seq.) ("CLRA"), and the Unfair Competition Law

 12 (Bus. & Prof. Code, § 17200 et seq.) ("UCL").

 13                                             THE PARTIES
 14          2.      Plaintiff Robert Turnier ("Turnier'') is an individual residing in San Diego County,

 15 California.

 16          3.      Plaintiff is informed and believes and thereon alleges that defendant Bed Bath &

 17 Beyond Inc. ("BB&B") is a New York corporation that does business in San Diego County,

 18 including the marketing and sale of household merchandise.

 19          4.      Plaintiff does not know the names of the defendants sued as DOES 1 through 50

 20 but will amend this complaint when that information becomes known.                 Plaintiff alleges on

 21   information and belief that each of the DOE defendants is affiliated with the named defendant in

 22 some respect and is in some manner responsible for the wrongdoing alleged herein, either as a

 23 direct participant, or as the principal, agent, successor, alter ego, or co-conspirator of or with one

 24 or more of the other defendants. For ease of reference, Plaintiff will refer to the named defendant

 25 and the DOE defendants collectively as "Defendants."

 26          5.      Venue is proper in this judicial district because Defendants do business in this

 27 judicial district and a material part of the complained of conduct occurred in this judicial district.
 28

                                                        2
      CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.83 Page 6 of 62




  1                               SUMMARY OF APPLICABLE LAW

  2          6.     In 2009, the California Legislature passed Senate Bill 340, which took effect on

  3   December 1, 2010 as Article 9 of Chapter 1 of the False Advertising Law. (Bus. & Prof. Code,

  4   § 17600 et seq. (the California Automatic Renewal Law or "ARL").) (Unless otherwise stated, all

  5 statutory references are to the Business & Professions Code). SB 340 was introduced because:
  6          It has become increasingly common for consumers to complain about unwanted
             charges on their credit cards for products or services that the consumer did not
  7          explicitly request or know they were agreeing to. Consumers report they believed
             they were making a one-time purchase of a product, only to receive continued
  8          shipments of the product and charges on their credit card. These unforeseen charges
             are often the result of agreements enumerated in the "fine print" on an order or
  9          advertisement that the consumer responded to.

 10 (See Exhibit 1 at p. 7.)

 11          7.     The Assembly Committee on Judiciary provided the following background for the

 12 legislation:

 13          This non-controversial bill, which received a unanimous vote on the Senate floor,
             seeks to protect consumers from unwittingly consenting to "automatic renewals" of
 14          subscription orders or other "continuous service" offers. According to the author
             and supporters, consumers are often charged for renewal purchases without their
 15          consent or knowledge. For example, consumers sometimes find that a magazine
             subscription renewal appears on a credit card statement even though they never
 16          agreed to a renewal.

 17 (See Exhibit 2 at p. 11.)

 18          8.     The ARL seeks to ensure that, before there can be a legally-binding automatic

 19 renewal or continuous service arrangement, there must first be clear and conspicuous disclosure of

 20 certain terms and conditions and affirmative consent by the consumer. To that end, § 17602(a)

 21 makes it unlawful for any business making an automatic renewal offer or a continuous service

 22 offer to a consumer in California to do any of the following:

 23                 a.      Fail to present the automatic renewal offer terms or continuous service offer

 24 terms in a clear and conspicuous manner before the subscription or purchasing agreement is

 25 fulfilled and in visual proximity, or in the case of an offer conveyed by voice, in temporal

 26 proximity, to the request for consent to the offer. For this purpose, "clear and conspicuous" means

 27 "in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding

 28 text of the same size, or set off from the surrounding text of the same size by symbols or other

                                                      3
      CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.84 Page 7 of 62




  1   marks, in a manner that clearly calls attention to the language." (§ 17601(c).) "In the case of an

  2 audio disclosure, 'clear and conspicuous' ... means in a volume and cadence sufficient to be

  3   readily audible and understandable." (Ibid.) The statute defines "automatic renewal offer terms"

  4 to mean the "clear and conspicuous" disclosure of the following: (a) that the subscription or
  S purchasing agreement will continue until the consumer cancels; (b) the description of the
  6   cancellation policy that applies to the offer; (c) the recurring charges that will be charged to the

  7 consumer's credit or debit card or payment account with a third party as part of the automatic

  8 renewal plan or arrangement, and that the amount of the charge may change, if that is the case, and

  9   the amount to which the charge will change, if known; (d) the length of the automatic renewal

 10 term or that the service is continuous, unless the length of the term is chosen by the consumer; and

 11 (e) the minimum purchase obligation, if any. (Bus: & Prof. Code§ 1760l(b).)

 12                 b.      Charge the consumer's credit or debit card or the consumer's account with a

 13 third party for an automatic renewal or continuous service without first obtaining the consumer's

 14 affirmative consent to the agreement containing the automatic renewal offer terms or continuous

 15 service offer terms, including the terms of an automatic renewal offer or continuous service offer

 16 that is made at a promotional or discounted price for a limited period of time. (Bus. & Prof. Code

 17 § 17602(a)(2).)

 18                 C.      Fail to provide an acknowledgment that includes the automatic renewal or

 19 continuous service offer terms, cancellation policy, and information regarding how to cancel in a

 20   manner that is capable of being retained by the consumer. (Bus. & Prof. Code, § 17602(a)(3).)

 21 Section 17602(b) requires that the acknowledgment specified in § 17602(a)(3) include a toll-free

 22   telephone number, electronic mail address, or another "cost-effective, timely, and easy-to-use"
 23 mechanism for cancellation.

 24          9.     If a business sends any goods, wares, merchandise, or products to a consumer

 25 under a purported automatic renewal or continuous service arrangement without first obtaining the

 26 consumer's affirmative consent to an agreement containing the "clear and conspicuous"

 27 disclosures as specified in the ARL, the goods, wares, merchandise, and/or products are deemed to

 28 be an unconditional gift to the consumer, who may use or dispose of them without any obligation

                                                      4
      CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.85 Page 8 of 62




  1 whatsoever. (Bus. & Prof. Code, § 17603.) Violation of the ARL gives rise to restitution and
  2 injunctive relief under the general remedies provision of the False Advertising Law, Bus. & Prof.,

  3   Code § 17535. (Bus. & Prof. Code, § 17604(a).) As well, violation of the ARL gives rise to

  4 restitution and injunctive relief under the UCL.

  5                            FACTS GIVING RISE TO TIDS ACTION

  6          10.    In or about August 2018, while Plaintiff was in San Diego County, he purchased an

  7 item of merchandise through BB&B's website. Plaintiff paid for that purchase by entering his

  8 credit card information as part of the website check-out process.

  9          11.    The following year, in or about August 2019, Plaintiff noticed a charge of $29.00

 10 on his credit card statement, which was posted by BB&B.

 11          12.    Plaintiff is informed and believes and thereon alleges that the $29.00' charge that

 12 BB&B posted to his credit card in or about August 2019 was for purported renewal of a

 13 BEYOND+ membership. Plaintiff did not authorize or consent to that charge.

 14          13.    If Plaintiff had known that Defendants were going to enroll him in an automatically

 15 renewing membership program that would result in subsequent charges, Plaintiff would have
 16 either not purchased the merchandise from BB&B in the first place or would have taken other

 17 steps to avoid becoming enrolled in such a membership program, such that Plaintiff would not

 18 have paid money to Defendants for such program.

 19                             BB&B'S DECEPTION OF CONSUMERS

 20          14.    When a consumer selects an item to purchase online through the BB&B website,

 21 the website walks the consumer through a purchase sequence.

 22 II I
 23 I II
 24 Ill
 25 Ill
 26 Ill
 27 Ill
 28 Ill

                                                       5
      CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.86 Page 9 of 62




  1                15.             The first screen ("Screen l ") is a review of the consuµier's order. In the "Order

  2 Summary" box, the consumer, is provided with two different prices: the regular "Order Subtotal"
  3 price, and a discounted "BEYOND+ Member Price," as shown below:

  4
                                                                                                $100        ~              A.ddToCart                    Order Summary
  5

  6                                                                                                                                                                    I;) Apply OUon/Coupon,
                                                                                                e     Ship this Item
  7     e~~-~ -s1•$Pi.":t~,\:.,
        ,   1~   ' I     C'OIOf \\"fljtt:.,:!tc,.\,n                                                                                                     Order 51.Jbtot..11                      S149.99
                         S..tc.!.'-'lc(:e                                                           • Reserve OnHno P;,y in Storo

  ·s                                                                                                 lltil,.ltem is l'}Ol Z.\'illable ~ , in .slOl(I
                                                                                                     plc.k1,,p ·,\-ithin ~S mlle-s
                                                                                                                                                         BEYOND• Member Price     ~              Sl 1'•¥.
                                                                                                                                                                                                   F~EE
                                                                                                      And at .inolhcr store                              Pre-Tax-T otal'                        $149.99
  9
                         .•           Add AsSl:!rnbty
                                      r-o-.-.-.!•ed tJJ <--.11 \'?""" 1,,1.r,..
                                                                                                                                                         Totol Sovlngs                           $350.00


 10                                                                                                                                                                           Checkout

                         Aomovo I s.,,·c for l..Jto1

 11                                                                                                                                                             * PayPo/         I[ ft PayPalCREDIT I

 12
 13                16.             If the consumer clicks the "Join Now'' link next to the BEYOND+ Member Price,
 14 he or she is presented with another screen ("Screen 2") that invites the conswner to become a

 15 BEYOND+ member. Screen: 2 indicates that for $29.00, BEYOND+ members receive a 20%
 16 discount oq every purchase for cme year, as well as free standard shipping.
 17
                                                                 Become a BEYOND+ mernQer today
 18
 19
                                                                                                                                                       BEYOND+
 20          Never look for .a Coupon Again!
             You IOYC _c pupons I hey, who docsn·c11. But
                                                                                                                                 MEMBERS S,l\ VE MOAE
 2i          why wait ror one? For Just S29 a year.
             BEYOND• members get 20% off thelr Entm,

 22
             Purchase and free shipping!


                       Sign Mo Up
                                                                                                                10: · %
                                                                                                                "'1 OFF                                  1•
                                                                                                                                                                   FREE
                                                                                                                                                                   STt\NDARD
 23                                                                                                              EMTIRE PUROH.h.SE
                                                                                                                 E'IERY TIME YOU SHOP                             S!HIPPft6\JCi
             Terms and Conditions
 24
                                                                                                                                            /:\LL YEAR LONG!
 25

 26                                                                               All the Benefits for- Just $2~ a Vear

 27
 28

                                                                                                           6
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.87 Page 10 of 62




  l                 17.      If the consumer clicks the ''$i&11 Me l)'p" button on Scre~n 2, he or she is th~n

  l     pr~sented witli !I- $cre~:o. for entry of·n ~e an<J contact ~fo~atimt ("S¢reen '.f'); as·shown below:.

  3        BIiiing Address

  4'           First Name·                         I Last Name       .• _______ _ __
  5
               cc,,mpany (bP,tionall
  6

  7            •:ctJnl::                                                          .,.,.
               United States-

  8
  ,            Street Address



 10            Apt/Suite/Floor (Optional J

 li
 12
               City                                    Statev    II    Zip Code



 13        contact Information

 14            Phone Numqer. maximum 10 t

 1-5.
 16
 17        T~rms an~ conditions

 18        0      I accept: ttle terms an9 co_ndit\OOS of ~he pro gr;i_m


 19
 20
           R.eview
 21
 22
           1,.,.,_,.-1 :lEYOND-1 ·(ear Member.sli1p

 23
 24'                18.      From the fore·going., it is evident that there is no clear and conspicuous disc.Iosure of

 25 autopi~tic renewal offer t~rms as required by the ARL.
 26                 19.      Plaintiff is not the only consumer to be victimized by Defendants        mconnection
 i7 with the BEYOND+ membership. There are n~erous. coµipl~ts ~bout BB&B posted on- a
 28 variety of websites, including but not limited to th.e. Better Busi.ile.ss Bureau, C.omplaints Board,

                                                                            7
        CLASS -ACTlbN COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.88 Page 11 of 62




   1 and pissedconsumer.~om. I'
   2           2().    On the Better .Bus~ess Bureau we}?sjte, aµ illustrative compl!UD,t al:i9ut ·i,;i.n9~er

   3    cons1,1tner's ~xperience with Defendants' membership pr9gramis as.follows"

   4'          Complaint Type: Gtiarantee/Warrailty Issu-es (August 2, 2_        0l9.). I was.pre~sed
               into a one year membership Iri ord~t to receive ·a 9iscount for a l~ge· one time
   5           purchl:ls~. I told ~alespers_d n I would only agree· if it was not tjie ~uto renew deal
               sc~ most of them rise· ~ess you clarify. I -w as told it would be set up as
   6           r¢qµest~d·, I refuse to join thes.e Scams-otherwise. My girlfriend was my witn~ss !IS
               she does the same. They lied and just he_lped the,ms~lves·to my **** card. Upo~
   7           requesting they rev¢rse·and cancel they $aid it was impossible.

   ·s   A tru~ and correct printout pf that complaint is ~ttached ~-Exhillit 3.

   9           2i.     Oh the· Compl~ts Boarc;i Weosite, -~        illl,istr~tjve conipl~t ab<;51,1( the BB&B-

  10 .membership program is as follows:
  11           Sam1981. Bed .Bath ·& Beyond - otte year bed bath and beyond membership
               (June 14; 2018):.. I went Qnline to. order Bona Han;lfloor cleanjng ·1iqui~~ all of
  12           sudden I saw an item ·added t9 the cart for one year Eed Bath and Eeyond
               Membership. I am not sure how that got added, I d'id not realize and made· the
  13           payme.;nt think.mg that· I bo1,1ght Bon.a flardfloo:r <;leaning liqµid. After f~w qays, I
               did not see anythi1:1g slµpment, went back to my account ~d saw tl.)3:t I purc~ed
  14           one year memp~r~hip.                                 ·

  1.5          I called the customer servi~e and they said they will r.e.f\md the mone.y, but they
               ~ruled.after few days anq said they can't cancel the membership becaµ$e I bought a
  l6           product with that memf>er$hip. Once you said yQu cancelled the membership; i&n't
               that your responsibility· to reinov¢ that from my account How run I suppostd to
  17           know that_ I can't buy ~ything with my account. 1,llltjl you cancel th~ one year
               me,nbership.          ·     ·
  18
               I am really annoyed with this; I don't need.the membership         and please refund my
  19           mc;>n,ey.

 20 A t.Iile ~d c0rrect printout ofthat complaint is attached~ :Exhibit 4.

 21
 22
 23

 24
        1
 25   Better Business Bureau rev1~ws are available at
    https://www.bb.b.org/us/nj/union/profile/linensibed.,bath-bevond-inc,.0:221-18001225/complaints
 26 (as 6f January 13, 2020); CQniplaints Board reviews are_availaf?le at                  .
    https://wWw.complaintsboard.com/?seatch=Bed+Bath+.%26+Beyortd (as of Jcmuary 13, 2020);
    Pis~e.d Conswner r~views are available at https://bed.,.bath-and-
 27 bey(?nd.pissedconsumer.com/review.html (as of January 13, 2020).
 28'


        CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.89 Page 12 of 62




   1          22.     On the Pissed Consumer website, two illustrative consumer complaints about

  2 BB&B's membership program are as follows:
  3           Diane D. Bed Bath and Beyond - CREDIT (April 15, 2018). I ordered what I
              believed was an item online. When I never received it and contacted customer
  4           service I was told it was delivered and that it was a $29.99 membership I
              purchased.
  5
              I asked for a credit back on my card. It took 6 phone calls back and still no refund.
  6           I was told in the first call a credit would be put on usually the following day, the
              second and third calls were the credit has been issued the fourth I was told to read
   7          the tiny fme print online it states no refund. The fifth was a supervisor who
              apologized and said a refund would be issued. The fmal sixth was Tom who
  8           assured me of this credit, apologized and actually gave me a personal contact (or
              could be made up I never even called at this point)
  9
              So I still have no credit.
  10
              To go into a store and purchase is no problem, I suggest you never order online.
  11
       A true and correct printout of that complaint is attached as Exhibit 5.
  12
              Heidi N. Bed Bath and Beyond "club" (March 19, 2018). ordered something
 13           online and got rooked into signing up for their CLUB!!! What an fin.......rip off for
              sure...No refund available, per nancy.... Very Pissed!!!! I will not be a bb&b
 14           shopper any longer, so buyer beware!! I guess they are trying to be like amazon
              with their yearly fee.....
  15
              Not happening.. I hope everyone is very cautious when shopping online with this
  16          store.

  17          Not very cooperative as far as getting refunded. I really did not need more of their
              coupons, for sure.
  18
              I guess they had to figure out a way to make up for people not shopping their
 19           without a coupon. That is for sure.......

 20 A true and correct printout of that complaint is attached as Exhibit 6.

 21                                    CLASS ACTION ALLEGATIONS

 22           23.     Plaintiff brings this lawsuit as a class action under Code of Civil Procedure § 382

 23 on behalf of the following Class: "All individuals in California who, within the applicable

 24 limitations period, were enrolled by Defendants in the BEYOND+ membership program.

 25 Excluded from the Class are all employees of Defendants, all employees of Plaintiff's counsel, and

 26 the judicial officers to whom this case is assigned."

 27

 28

                                                         9
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.90 Page 13 of 62




   1          24.    Ascertainability.   The members of the Class may be ascertained by reviewing

   2   records in the possession of Defendants and/or third parties, including without limitation

   3   Defendants' customer, order, and billing records.

   4          25.    Common Questions of Fact or Law. There are questions of fact or law that are

   5 common to the members of the Class, which predominate over individual issues.            Common

   6   questions regarding the Class include, without limitation: (1) whether Defendants present all

   7 statutorily-mandated automatic renewal or continuous service offer terms, within the meaning of

   8 § 1760l(b); (2) whether Defendants present automatic renewal or continuous service offer terms

   9 in a manner that is "clear and conspicuous," within the meaning of§ l 760l(c), and in ''visual

 10 proximity" to a request for consent to the offer ( or in the case of an offer conveyed by voice, in

  11 temporal proximity to a request for consent to the offer), as required by § 17602; (3) whether

  12   Defendants obtain consumers' affirmative consent to an agreement containing clear and

  13 conspicuous disclosure of automatic renewal or continuous service offer terms before charging a

  14 credit card, debit card, or third-party payment account; (4) whether Defendants provide consumers

  15 with an acknowledgment that includes clear and conspicuous disclosure of all statutorily-

  16 mandated automatic renewal or continuous service offer terms, the cancellation policy, and

  17 information regarding how to cancel in a manner that is capable of being retained by the

  18 consumer; (5) Defendants' record-keeping practices; (6) the appropriate remedies for Defendants'

  19 conduct; and (7) the appropriate terms of an injunction.

 20           26.    Numerosity. The Class is so numerous that joinder of all Class members would be

 21 impracticable. Plaintiff is informed and believes and thereon alleges that the Class consists of at

 22 least 100 members.

 23           27.    Typicality and Adequacy. Plaintiff's claims are typical of the claims of the Class

 24    members. Plaintiff alleges on information and belief that Defendants enrolled Plaintiff and Class

 25 members in automatic renewal or continuous service programs without disclosing all terms

 26 required by law, and without presenting such terms in the requisite "clear and conspicuous"

 27 manner; charged Class members' credit cards, debit cards, or third-party accounts without first

 28 obtaining Class members' affirmative consent to an agreement containing clear and conspicuous

                                                       10
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.91 Page 14 of 62




   1 disclosure of all automatic renewal offer terms in the manner required by California law; and
   2 failed to provide the requisite acknowledgment with the required disclosures and information.
   3 Plaintiff has no interests that are adverse to those of the other Class members. Plaintiff will fairly

   4 and adequately protect the interests of the Class members.
   5          28.     Superiority.   A class action is superior to other methods for resolving this

   6 controversy. Because the amount of restitution to which the Class member may be entitled is low

   7 in comparison to the expense and burden of individual litigation, it would be impracticable for

   8   Class members to redress the wrongs done to them without a class action forum. Furthermore, on

   9 information and belief, Class members do not know that their legal rights have been violated.
  10 Class certification would also conserve judicial resources and avoid the possibility of inconsistent

  11 judgments.

  12          29.     Defendants Have Acted on Grounds Generally Applicable to the Class. Defendants

  13 have acted on grounds that are generally applicable to the Class, thereby making appropriate final

  14 injunctive relief and/or declaratory relief with respect to the Class as a whole.
  15                                     FIRST CAUSE OF ACTION

  16                False Advertising - Violation of the California Automatic Renewal Law

  17                                  (Bus. & Prof. Code,§ 17600 et seq.)

  18          30.     Plaintiff incorporates the previous allegations as though set forth herein.

  19          31.     Plaintiff is informed and believe and thereon allege that, during the applicable

  20 statute of limitations period, Defendants have enrolled consumers, including Plaintiff and Class

  21 members, in automatic renewal programs and/or continuous service programs and have (a) failed
  22 to present the automatic renewal or continuous service offer in a clear and conspicuous manner

  23 before the subscription or purchasing agreeing is fulfilled and in visual proximity, or in the case of

 24 an offer conveyed by voice, in temporal proximity, to the request for consent to the offer;

 25 (b) charged the consumer' s credit or debit card or the consumer's third-party payment account for

 26 an automatic renewal or continuous service without first obtaining the consumer's affirmative

 27 consent to an agreement containing clear and conspicuous disclosure of the automatic renewal or

 28 continuous service offer terms; (c) failed to provide an acknowledgment that includes clear and

                                                        11
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.92 Page 15 of 62




   1 conspicuous disclosure of all automatic renewal or continuous service offer terms, the cancellation

   2 policy, and information regarding how to cancel.

   3          32.     Plaintiff has suffered injury in fact and lost money as a result of Defendants'

   4 violations of the ARL.

   5          33.     Pursuant to Bus. & Prof. Code §§ 17603 and 17535, Plaintiff and Class members

   6   are entitled to restitution of all amounts that Defendants charged to Plaintiff's and Class members'

   7 credit cards, debit cards, or third-party payment accounts for BEYOND+ membership during the

   8 four years preceding the filing of this Complaint and continuing until Defendants' statutory

   9   violations cease.

  10          34.     Unless enjoined and restrained by this Court, Defendants will continue to commit

  11 the violations alleged herein. Pursuant to § 17535, Plaintiff and the Class members are entitled to

  12 an injunction enjoining Defendants from making membership program offers and/or posting

  13 charges to a credit card, debit card, or third party payment account without first complying with

  14 California law. Plaintiff reserves the right to seek other prohibitory or mandatory aspects of

  15 injunctive relief, whether on behalf of Plaintiff, the Class, and/or for the benefit of the general

  16 public of the State of California.

  17                                      SECOND CAUSE OF ACTION

  18                       Violation of the California Consumers Legal Remedies Act

  19                                        (Civ. Code, § 1750 et seq.)

  20          35.     Plaintiff incorporates the allegations of paragraphs 1-28 as though set forth herein.

  21          36.     Plaintiff and the Class members are "consumers" within the meaning of Civil Code

  22 § 1761(d) in that the goods and/or services sought or acquired were for personal, family, or
  23 household purposes.

  24          37.     Defendants' merchandise and membership program are "goods" or "services"

  25 within the meaning of Civil Code§ 1761, subdivisions (a) and (b).

 26           38.     The purchases and payments by Plaintiff and Class members are "transactions"

 27 within the meaning of Civil Code § 1761 (e).

 28

                                                        12
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.93 Page 16 of 62




   1          39.     Defendants have violated Civil Code § 1770, subdivisions (a)(5), (a)(9), (a)(13),

   2 (a)(14), and (a)(l 7), by representing that Defendants' goods and services have certain

   3 characteristics that they do not have; advertising goods and services with the intent not to sell

   4 them as advertised; making false and misleading statements of fact concerning the reasons for,

   5 existence of and amounts of price reductions; representing that a transaction confers or involves

   6 rights, remedies, or obligations that it does not have or involve, or that are prohibited by law; and
   7 by representing that the consumer will receive a rebate, discount, or other economic benefit, if the

   8 earning of the benefit is contingent on an event to occur subsequent to the consummation of the

   9   transaction.

  10          40.     On behalf of himself, all Class members, and the general public of the State of

  11 California, Plaintiff seeks an injunction prohibiting Defendants from continuing their unlawful

  12 practices in violation of the Consumers Legal Remedies Act, as described above.

  13                                     THIRD CAUSE OF ACTION

  14                           Violation of the California Unfair Competition Law

  15                                   (Bus. & Prof. Code, § 17200 et seq.)

  16          41.     Plaintiff incorporates the previous allegations as though fully set forth herein.

  17          42.     The California Unfair Competition Law ("UCL"), Bus. & Prof. Code § 17200 et

  18 seq., defines unfair competition as including "any unlawful, unfair or :fraudulent business act or

  19 practice."
  20          43.     In the course of conducting business within the applicable limitations period,
  21 Defendants committed "unlawful," "unfair," and/or ":fraudulent" business practices by, inter alia

 22 and without limitation: (a) failing to present the terms of automatic renewal or continuous service
  23 offers in a clear and conspicuous manner before a purchasing agreement is fulfilled and in visual

  24 proximity (or in the case of an offer conveyed by voice, in temporal proximity), to a request for

  25 consent to the offer, in violation of Bus. & Prof. Code§ 17602(a)(l); (b) charging the consumer's

 26 credit card, debit card, or third-party payment account for an automatic renewal or continuous

 27 service without first obtaining the consumer's affirmative consent to an agreement containing

  28 clear and conspicuous disclosures of automatic renewal offer terms or continuous service offer

                                                        13
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.94 Page 17 of 62




   1 terms, in violation of Bus. & Prof. Code § l 7602(a)(2); (c) failing to provide an acknowledgment

   2 that includes clear and conspicuous disclosure of automatic renewal or continuous service offer

   3   terms, cancellation policy, and information regarding how to cancel in a manner that is capable of

   4 being retained by the consumer, in violation of Bus. & Prof. Code § 17602(a)(3); (d) representing

   5   that Defendants' goods and services have certain characteristics that they do not, in violation of

   6   Civil Code § 1770(a)(5); (e) advertising goods and services with the intent not to sell them as

   7 advertised, in violation of Civil Code § 1770(a)(9); (f) making false and misleading statements of

   8 fact concerning the reasons for, existence of and amounts of price reductions, in violation of Civil

   9   Code § 1770(a)(13); (g) representing that a transaction confers or involves rights, remedies, or

  10 obligations that it does not have or involve, or that are prohibited by law, in violation of Civil

  11 Code § 1770 (a)(14); and (h) representing that the consumer will receive a rebate, discount, or

  12   other economic benefit, if the earning of the benefit is contingent on an event to occur subsequent

  13 to the consummation of the transaction, in violation of Civil Code § 1770(a)(l 7).            Plaintiff

  14 reserves the right to allege other violations of law that constitute unlawful or unfair business acts

  15 or practices.

  16          44.    Defendants' acts and omissions as alleged here~ violate obligations imposed by

  17 statute, are substantially injurious to consumers, offend public policy, and are immoral, unethical,
  18   oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged benefits

  19 attributable to such conduct.

 20           45.    There were reasonably available alternatives to further Defendants' legitimate

 21 business interests, other than the conduct described herein.

 22           46.    Defendants' acts, omissions, nondisclosures, and statements as alleged herein were

 23 and are false, misleading, and/or likely to deceive the consuming public.
 24           47.    Plaintiff has suffered injury in fact and lost money as a result of Defendants' acts of

 25 unfair competition.

 26           48.    Pursuant to § 17203, Plaintiff and the Class members are entitled to restitution of

 27 all amounts paid to Defendants for BEYOND+ membership in the four years preceding the filing

 28 of this Complaint and continuing until Defendants' acts of unfair competition cease.

                                                       14
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.95 Page 18 of 62




   1          49.    Unless enjoined and restrained by this Court, Defendants will continue to commit

   2 the violations alleged herein. Pursuant to § 17203, Plaintiff and the Class members are entitled to

   3 an injunction enjoining Defendants from committing acts of unfair competition alleged above.

   4 Plaintiff reserves the right to seek other prohibitory or mandatory aspects of injunctive relief,

   5 whether on behalf of Plaintiff, the Class, and/or for the benefit of the general public of the State of

   6   California.

   7                                    FOURTH CAUSE OF ACTION
   8                                           Unjust Enrichment

   9          50.    Plaintiff incorporates the previous allegations as though fully set forth herein.

  10          51.    Defendants have received money from Plaintiff and Class members in connection

  11 with Defendants' conduct in violation of California law. Defendants would be unjustly enriched if

  12 they were permitted to retain those funds, and Defendants should be ordered to restore said funds

  13 to Plaintiff and the Class members.

  14          52.    Plaintiff alleges this unjust enrichment claim in the alternative to relief provided

  15 under any legal claim alleged herein.

  16                                               PRAYER

  17          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

  18          On the First Cause of Action:

  19          1.     For restitution;

  20          2.     For injunctive relief, including a public injunction for the benefit of the People of

  21 the State of California;

  22          On the Second Cause of Action:

  23          3.     For injunctive relief, including a public injunction for the benefit of the People of

  24 the State of California;

  25          4.     For reasonable attorneys' fees, pursuant to Civil Code § 1780(e);

  26          On the Third Cause of Action:

  27          5.     For restitution;

  28

                                                       15
       CLASS ACTION COMPLAINT
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.96 Page 19 of 62




   1               6.     For injunctive reliet: including       ij   puplic injuncti9n for the penefi.t of the Pepple of
   2 the Stat~ of California;

   3               On the Fourth Cause of Action-;

   4'              7,     For restitution;·

   5               On All Causes·ofActi1:m:
   6               8,     For reasoQabl~ attom~ys' fees, p1,1rsuant to Coqe of Civil Procedure§ 102t~~
   7               9:     For c9sts·of-suit;

  ·s               10.    For pre--jt,l<;lgm~,it-interest; and
   9               11.    FQr ~uch other relief as.the.CQurt may-4e¢1ii just ~d proper,

  10 Dated;        J~\$'y   l5-, 2020
  11

  12                                                   1
                                                        >ZAcHP·, DOSTART
  13                                                     Atto~eys for Plaintiff

  14

  15.                                          DEMAND·FOR-JURY·TRIAL
  l6               Plaintiff hereby detn~d~ a tn~ by jury of aU chums and ¢au~es of acdtm so triable-.
  17 Dated: J~uaty 15, 2020

  18

  19
                                                        '--UCH p~ bosrART
 20                                                        Attorµeys.for :Plaintiff
        905624.2
  21
 22
  23
 24'

  25
 26
  27

 28

                                                                  16
        CLASS ACT!ON CQMPLAINi
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.97 Page 20 of 62




                                                  Exhibit 1
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.98 Page 21 of 62




                          SENATE JUDICIARY COMMITTEE
                            Senator Ellen M. Corbett, Chair
                              2009-2010 Regular Session


 SB340
 Senator Yee
 As Amended April 2, 2009
 Hearing Date: April 14, 2009
 Business and Professions Code
 ADM:jd


                                        SUBJECT

                       Advertising: Automatic Renewal Purchases

                                     DESCRIPfION                                                  -
                                                                                                  0
                                                                                                  0
                                                                                                  ~

 This bill would require, in any automatic renewal offer, a business to clearly and
                                                                                                  w
 conspicuously state the automatic renewal offer terms and obtain the customer's                  0
 affirmative consent to those terms before fulfilling any subscription or purchasing              >
                                                                                                  0::
                                                                                                  w
 agreement on an automatic renewal basis. This bill would also require all marketing              Cf)
                                                                                                  1-
 materials to clearly and conspicuously display a toll-free telephone number, if available,       z
                                                                                                  w
 telephone number, postal address, or electronic mechanism the customer could use for             1-
                                                                                                  z
 cancellation.                                                                                    w
                                                                                                  >
                                                                                                  F
 This bill would require the order form to clearly and conspicuously disclose that the            ::5
                                                                                                  Cf)
 customer is agreeing to an automatic renewal subscription or purchasing agreement.               6
                                                                                                  w
                                                                                                  _J

 This bill would impose similar requirements for any automatic renewal offer made over
 the telephone or on an Internet Web page.

 (This analysis reflects author's amendments to be offered in committee.)

                                    BACKGROUND

 Current consumer protection statutes do not address automatic renewal clauses or
 provisions in subscriptions or purchasing agreements. Senate Bill 340 is intended to
 close this gap in the law.

 When some businesses began using automatic renewals for subscriptions and purchase
 agreements for products and services, consumer complaints began to surface regarding
 those automatic renewals. Consumers complained that they were unaware of and had
                                                                                      Exhibit 1
                                          LIS-3                              (more)     Page 1
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.99 Page 22 of 62
 SB 340 (Yee)
 Page 2 of 7


 not requested the automatic renewals until they either received a bill or a charge on
 their credit card.
 An example of this problem is illustrated by the Time, Inc. (Time) case. After receiving
 numerous consumer complaints, the Attorneys General of 23 states, including
 California, launched an investigation into Time's automatic renewal subscription offers.
 In 2006, the investigation resulted in a settlement agreement between the Attorneys
 General and Time that includes a number of reforms to automatic renewals that Time
 sends to their customers. Those reforms include, among others, expanded disclosure
 requirements and customers' affirmative consent to automatic renewals. (See Comment
 2 for details.)

                             CHANGES TO EXISTING LAW

 Existing: law. the Unfair Competition Law (UCL), provides that unfair competition
 means and includes any unlawful, unfair, or fraudulent business act or practice and
 unfair, deceptive, untrue or misleading advertising, and any act prohibited by the False
 Advertising Act (FAA). (Bus. & Prof. Code Sec. 17200 et seq.)

 Existing: law. the FAA, includes the following:
 • prohibits any person with the intent, directly or indirectly, to dispose of real or
    personal property, to perform services, or to make or disseminate or cause to be                w
                                                                                                    u
    made or disseminated to the public any statement concerning that real or personal               >
                                                                                                    ~
    property that is untrue or misleading and known or should be known to be untrue                 UJ
                                                                                                    Cf)
    or misleading; and                                                                              f-
                                                                                                    z
 • prohibits any person from making or disseminating any untrue or misleading                       Ul
                                                                                                    1-
    statement as part of a plan or scheme with the intent not to sell that personal                 z
    property or those services at the stated or advertised price. (Bus. & Prof. Code Sec.           w
                                                                                                    >
    17500.)
                                                                                                    ~
                                                                                                    Cf)
                                                                                                    C)
 Existing: law provides that any violation of the FAA is a misdemeanor punishable by                w
                                                                                                    ....J
 imprisonment in the county jail not exceeding six months, or by a fine of $2,500, or by
 both. (Bus. & Prof. Secs. 17500, 17534.)

 Existing: law provides that any person who violates any provision of the FAA is liable
 for a civil penalty not to exceed $2,500 for each violation that must be assessed and
 recovered in a civil action by the Attorney General or by any district attorney, county
 counsel, or city attorney. (Bus. & Prof. Code Sec. 17536.)

Existing law provides that a person who has suffered injury in fact and has lost money
or property as a result of unfair competition may bring a civil action for relief. (Bus. &
Prof. Code Sec. 17204.)

Existing: law provides for injunctive relief, restitution, disgorgement, and civil penalties.
(Bus. & Prof. Code Secs. 17203, 17206.)

                                                                                        Exhibit 1
                                                                                           Page2
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.100 Page 23 of 62
 SB 340 (Yee)
 Page 3 of 7


 This bill would require all printed marketing materials containing an offer with an
 automatic renewal term to comply with the following: the customer's agreement to the
 automatic renewal offer must be obtained in accordance with either (1) or (2) below so
 that the customer is given the opportunity to expressly consent to the offer:
 1.            All automatic renewal offer terms must appear on the order form in
    immediate proximity to the area on the form where the customer selects the
    subscription or purchasing agreement billing terms or where the subscription or
    purchasing agreement billing terms are described; the order form must clearly and
    conspicuously disclose that the customer is agreeing to an automatic renewal
    subscription or purchasing agreement; and the automatic renewal offer terms must
    appear on materials that can be retained by the customer.
 2.            Both of the following:
    a. on the front of the order form, the marketing materials must (i) refer to the
    subscription or purchasing agreement using the term "automatic renewal" or
    "continuous renewal," (ii) clearly and conspicuously state that the customer is                r--
                                                                                                   .....
    agreeing to the automatic renewal, and (iii) specify where the full terms of the               .....
                                                                                                   0)
                                                                                                     I
    automatic renewal offer may be found; and                                                      c.o
                                                                                                   c.o
                                                                                                   c.o
    b. the marketing materials must clearly and conspicuously state the automatic                  0
                                                                                                   0
    renewal offer terms presented together preceded by a title identifying them                    ~
    specifically as the" Automatic Renewal Terms," "Automatic Renewal Conditions,"
    "Automatic Renewal Obligations," or "Continuous Renewal Service Terms/' or                     w
                                                                                                   0
    other similar description.                                                                     >
                                                                                                   a::
                                                                                                   UJ
                                                                                                   Cf)
 This bill would require all marketing materials that offer an automatic renewal, when             1-
 viewed as a whole, to clearly and conspicuously disclose the material terms of the                z
                                                                                                   UJ
                                                                                                   1-
 automatic renewal offer and must not misrepresent the material terms of the offer.                z
                                                                                                   w
                                                                                                   >
 This bill would require an automatic renewal to clearly and conspicuously describe the            ~

 cancellation policy and how to cancel, including, but not limited to, a toll-free telephone       ::5
                                                                                                   Cf)

 number, if available, telephone number, postal address, or electronic mechanism on the            c3
                                                                                                   UJ
                                                                                                   ....J
 Internet Web page or on the publication page of the printed materials.

 This bill would require, in any automatic renewal offer made over the telephone, a
 business to clearly and conspicuously state the automatic renewal terms prior to
 obtaining a customer's consent and payment information. The business must obtain a
 clear affirmative statement from the customer agreeing to the automatic renewal offer
 terms and must send a written acknowledgement that contains the toll-free number, if
 available, telephone number, postal address, or electronic mechanism for cancellation.

 This bill would require, in any automatic renewal offer made on an Internet Web page,
 the business to clearly and conspicuously disclose the automatic renewal offer terms
 prior to the button or icon on which the customer must click to submit the order. In any
 automatic renewal offer made on an Internet Web page where the automatic renewal
 terms do not appear immediately above the submit button, the customer must be
 required to affirmatively consent to the automatic renewal offer terms. The automatic
                                                                                       Exhibit 1
                                                                                         Page 3
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.101 Page 24 of 62
 $ij.;340 (Yee)
 P~ge4of 7 ·


 renewal 'terms must qe preceded hy a ti~e identifying them as.the Automatic Renewal
                                                                         11


 Terms," "Autpmat:fo R~1ewal Co_nditions/' 11Automa.tie R~ewal
 Obligatio_h$,_!"~<;:o(ltinµo~s R~n~wal.Setvice Tenns/ or-6thet smillar des~tiptj.qh.

 This bill would require~ in any automatic renewal offei; _a business-to clearly an_d
 conspicuously.state ·t he ~1$tom?tic renewal offeF terms·and oqtain the eustomer's:
 affitmaµve consent to those terms before fulfilling_arty subscription: or purchasing
 agreem~t on &n· auJom.ap.c renewal b~sis ~4 ajl;m~keting µ1atericµs- t¾it off~r ~ -
 autoina~c renewal.subscription or purchasing·agr~ent must dearly-and
 conspkuously display the cancellation policy ·a nd how to cancel.

 This bill .would provide -tha~ :no business :may--tepr-esent that a.product is "fre_
                                                                                    er' if the
 cost of the product is incorporated in the·pric,:e bf the accompanying item purchased
 under automatic r~newal ~onditions.                                     ·
                                                                                                              r---
                                                                                                              '<'""
 This-bill would provide th.at a vjolation-of the.biltrs proyjsio.ns would not be a, crime,.                  O>
                                                                                                              '<'""

 but all ~pplic~ble civil r~medies would be available.                                                        (!)
                                                                                                              (!)
                                                                                                                  '        . .

                                                                                                              (!)

                                                                                                           0
  ~ -bill would de.ffue key tenns? inclµding ~'aut_o matic renewal'" anq. ~~atjt~matlc                        0
                                                                                                              ~
 ·renew.al t~t .(See Conun~nt.'1!.)
                                                                                                           w
                                                                                                              0
                                          GOMMENT                                                          5
                                                                                                              a::
                                                                                                              w
                                                                                                           (I)
 1. Stated need for the bill                                                                               1-
                                                                                                              z
                                                                                                              w
                                                                                                              1-
 Th~ author writes:                                                                                           z
                                                                                                              w
                                                                                                              >
    It' has pecome in:creasing~y contrnort for consumers to complain about unwanted
    charges ·on their credit tards' for products or-services-that the·constim~r did not                    (I)
                                                                                                              ~
    ~xplicitly request or know-th!:!y·were-agreeing to. Consumers report they believed                     0
                                                                                                           w
                                                                                                           ....J
    they were making_a· on~~tim.e purch~se c;'.>f a product,. only to reeeiv~·continued
    shipments of the product anq charg~s on the.i r credit card. These unforeseen
    charges are often the result of afil'eemE?nts enumeratE?d in the "fine print;,. on an.               l•
                                                                                                           .  .
                                                                                                         ...·-..
                                                                                                               C', 1I
                                                                                                                      ":




    order or advertisement that the consumer responded to. The onus falls on the                               .• I
                                                                                                                       ~

    consumer to .e nd th~e prodµct sh,ipmeJ1ts·- and sfop the unwan~ea-charg~s t9 their
    credit i;:ard,.

     A wj_despreaq instance of these-violations resulted in the 2006 Time, Inc. case,•in-
     w hich TimE? s~ttled a multi-state investigation into its·atJtQ:rp.atiG renewq} qf:f~rs and
     so~dtatiollfo.. The st~tes la-unche4 their probe after r¢ceiving tom.plamts from
     consum~rs that Tim~·was billip.g them 0r ~hargfug thei,r crc:dit card~ :for unwante4
    .magazine subscriptions. t'lu~:states~ investigation-found that these mail solicitations
    misle4 SOII1e eonsumers into paying for unwant~d orunordered-subsrrip.tions.


                                                                                             Exhibit 1
                                                                                               Page4
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.102 Page 25 of 62
 SB340 (Yee)
 Page 5 of 7


 2. Time's Assurance of Voluntary Compliance or Discontinuance (Assurance) with
    Att01neys General; SB 340 modeled after the Assurance

 The Attorneys General of 23 states (States), including California, investigated Time's
 automatic renewal subscription offers. Time publishes over 150 magazines worldwide,
 including Time, People, Sports Illustrated, This Old House, Entertainment Weekly,
 Fortune, and Popular Science. Time required customers to notify it if they did not want
 a subscription renewal; otherwise Time charged customers' credit cards or billed
 customers. The automatic renewal terms replaced "the industry's prior practice of
 offering limited-term subscriptions that were renewed at the Customer's affirmative
 election." The States investigated:

    [W]hether the [automatic renewal] terms were clearly and adequately disclosed;
    whether the Customer was given an opportunity to expressly consent to the offer;
    whether the Customer was likely to believe the purchase was for a limited-term
    subscription, rather than an automatically renewed subscription; whether
    Customers were subsequently informed of the activation of an Automatic Renewal,
    and, if so, the manner in which they were so informed; the manner by which
    Customers were billed or charged; and how Time sought to collect payments for
    charges resulting from an Automatic Renewal. (Matters Investigated set forth in the
    Assurance.)                                                                                    w
                                                                                                   u
                                                                                                   5
 As a result of the investigation, in 2006, the States reached a settlement agreement - the        er:
                                                                                                   w
                                                                                                   (/)
 Assurance - with Time. In the Assurance, Time agreed to:                                          f-
 • provide clear and conspicuous disclosures to consumers concerning all the material              z
                                                                                                   w
                                                                                                   f-
    terms for automatic subscription renewals and, for the next five years, provide                z
    consumers the option to affirmatively choose an automatic renewal option and Time              w
                                                                                                   >
    will send those consumers who have chosen an automatic subscription renewal
    written reminders, including information on the right and procedure to cancel;                 ~
                                                                                                   (/)

 • honor all requests to cancel subscriptions as soon as reasonably possible and to                c3
                                                                                                   w
                                                                                                   ....J
    provide refunds to consumers charged for magazines they did not order;
 • stop mailing solicitations to consumers for subscriptions that resemble bills,
    invoices, or statements of amounts due; and
 • not submit unpaid accounts of automatic renewal customers for third party
    collection.

 Time also agreed to refund to customers up to $4.3 million, which included up to
 $828,463 to 20,238 eligible California consumers, approximately $41 per consumer.
 Senate Bill 340 is modeled in large part after the Assurance.

 3. Remedies available under the bill

 Senate Bill 340 would provide that a violation of its provisions would not be a crime,
 but all applicable civil remedies would be available.

                                                                                      Exhibit 1
                                                                                          Page 5
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.103 Page 26 of 62
 SB340 (Yee)
 Page 6 of 7


 Under the FAA, any person who violates any provision of the FAA is liable for a civil
 penalty not to exceed $2,500 for each violation that must be assessed and recovered in a
 civil action by the Attorney General or by any district attorney, county counsel, or city
 attorney. Under the UCL, a private party may bring a civil action for injunctive relief
 and/ or for restitution of profits that the defendant unfairly obtained from that party.
 However, the party must have suffered injury in fact and lost money or property.

 4. Key terms defined

 This bill would define the following key terms:
    a. "Automatic renewal'' would mean a plan or agreement in which a subscription
    or purchasing agreement is automatically renewed at the end of a definite term for a
    subsequent term.
    b. "Automatic renewal offer terms" would mean the following clear and
    conspicuous disclosure:                                                                       ,.._
                                                                                                  .....
    • that the subscription or purchasing agreement will continue unless the customer             0)
                                                                                                  ..-I
        notifies the business to stop;                                                            co
                                                                                                  co
                                                                                                  co
    • that the customer has the right to cancel;                                                  .0
                                                                                                  0
    • that the customer will be billed, credit card charged, or other appropriate                 2.-
        description of the payment method depending on the method described to the
        customer, or chosen by the customer on the front of the order form, and that the          w
                                                                                                  u
        bill, charge, or other payment method will take place before the start of each new        >
                                                                                                  O::'.
        automatic renewal term;                                                                   w
                                                                                                  (f)
    • the length of the automatic renewal term or that the renewal is continuous,                 f-
                                                                                                  z
        unless the length of the term is chosen by the customer;                                  w
                                                                                                  f-
    • that the price paid by the customer for future automatic renewal terms may                  z
                                                                                                  w
        change;and                                                                                >
                                                                                                  i=
    • the minimum purchase obligation, if any.                                                    <i:
                                                                                                  ...J
    c. "Oear and conspicuous" or "clearly and conspicuously" would mean a statement               (f)


    or communication, written or oral, presented in a font, size color, location, and
                                                                                                  t5
                                                                                                  w
                                                                                                  ...J
    contrast against the background in which it appears, compared to the other matter
    which is presented, so that it is readily understandable, noticeable, and readable.
    d. "Marketing materials" would include any offer, solicitation, script, product
    description, publication, or other promotional materials, renewal notice, purchase
    order device, fulfillment material, or any agreement for the sale or trial viewing of
    products that are delivered by mail, in person, television or radio broadcast, e-mail,
    Internet, Internet Web page, or telephone device, or appearing in any newspaper or
    magazine or on any insert thereto, or Internet link or pop-up window.

 5. Recording of telephone automatic renewal offers

 Assembly Bill 88 (Corbett, Ch. 77, Stats. 2003) incorporated into state law a rule adopted
                                                                           II
 by the Federal Trade Commission intended to protect consumers from abusive"
 telemarketing practices. The rule requires, among other things, that telemarketers make

                                                                                      Exhibit 1
                                                                                        Page 6
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.104 Page 27 of 62
 SB 340 (Yee)
 Page 7 of 7


 and maintain an audio recording of all telephone solicitations. (Telemarketing Sales
 Rule, 16 C.F.R. Part 310, 310.4(a)(6)(i), and 310.S(a)(S), effective March 31, 2009.)

 The author may want to consider requiring that telephone automatic renewal offers be
 audio recorded and that the recording be maintained.

 6. Author's amendments

 On page 3, line 17, insert:
 (c) "Continuous renewal" means a plan or arrangement in which a subscription or
     purchasing agreement is continuously renewed until the customer cancels the
     renewal.

 On page 3, line 19, delete (c) and insert (d).

 On page 3, line 34, delete (d) and insert (e).

 On page 3, line 36, delete (e) and insert (f).

 On page 4, line 4, insert (f).
                                                                                                  LU
                                                                                                  (.)
 On page 4, line 5, insert:                                                                       >
                                                                                                  a:
 (g) All automatic renewal provisions in this article shall apply to continuous renewals.         LU
                                                                                                  (f)
                                                                                                  1-
                                                                                                  z
                                                                                                  LU
                                                                                                  1-
 Support: California Public Interest Research Group; Consumer Federation of                       z
 California; American Federation of State, County and Municipal Employees; California             LU
                                                                                                  >
 Alliance for Consumer Protection                                                                 ~
                                                                                                  ::5
                                                                                                  (f)

 Opposition: None Known                                                                           0
                                                                                                  LU
                                                                                                  ....J


                                           HISTORY

 Source: Author

 Related Pending Legislation: None Known

 Prior Legislation: None Known




                                                                                      Exhibit 1
                                                                                         Page7
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.105 Page 28 of 62




                                                  Exhibit 2
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.106 Page 29 of 62

                                                                                             SB,340
                                                                                             Page 1

 bate ofHearing: Ju~e 30,.7009

                             ASSEMBL¥ COMMITTEE-ON JJ.J.DIC:CA.RY
                                          Mike Feuer, Chair
                              Sl3 340 (Yee) ..... As Amencle.d: June 24; 2009

                        PROPOSEO CONSENT (As Proppsed tq be Amendecl)
 SENATE VOIB: 37-0

 SUBJECT: AUTOMATIC RENEWAL AND CO"NTINUOlJ$ SERVICE OFFERS

 KEY ISSUE: SHOULD A BUSINESS THAT MARKETS A PRODUCT WITH AN
 "AUTOMATIC.RENEWAI'.. OFFER11 BE REQUIRED.TO.CLEARLY AND
 CONSPICUOUSLY DISCLOSE RENEWAL TERMS AND CANCELLATION.POLJC.I,ES;
 AND TO OBTAIN TI{E ctJstbMER'S AFFIRMATIVE CONSENT TO AN AU'FOMATIC                                             ,._
                                                                                                                 .....
 RENEWAL?·                                                                                                       0)
                                                                                                                 .....
                                                                                                                     I
                                                                                                                 <D
                                                                                                                 <D
                                                                                                                 <D
 FISCAL EFFECT: As (?urrently in print this bill is keyed non-fiscal.                                            0
                                                                                                                 0
                                                                                                                 e
                                                 SYNOPSIS
                                                                                                                 UJ
                                                                                                                 ()
  This -nqn-controvers_ial bill,.which receivecl'a -urianifi!ous vote on the Senate jlqor, see./q; Jo.
 protect cons_umers.jfom 11nwitt_i11gly consenting tQ ''"automatic ren~wals_ '' of-subscription·orders           ~
                                                                                                                 w
  or other "continuous se;11tce" l;)jJe;:~. Acc(ti"ding to the author and-supporters, consiimers are             (/)
                                                                                                                 f-
  often chargedfor renewt,l!:pw·cl;ases withm,t their co11sent or1mowl?(ige. Pot examp!e,                        z
                                                                                                                 w
  consumers·sorr,etime~ find that a magazin? .subscription ren¢-wal appears on q credU card                      1-
  statement even though tMY never agreed to a ren(}W!Jl; Indeed;· this prqblem led 2J ~ta_te                     z
                                                                                                                 w
  attorneys general to launch an investigation ofTime, Inc.; in response to claims_. that the                    >
  co.mpany used 4eceptive pra_etice,~ hi signing up r:.us,to{ners.for ·automatic; sub.sqriptio.,.i ren.ewals.    ~
                                                                                                                 ...J
  As part ofa settlem,p1t ofthis di~pute, Time agreed ta institute new practic?s so that custtJmers              (/)

  arefa!fy:aware ofand a./firma(ive_ly consent to automatic renewals. Th.is Mil, following th? 1¢-ad             0
                                                                                                                 w
                                                                                                                 ...J
  qfthe Times' ~ettleme_nt, would require that ·renewal terms and cancellation policies-be cl'e.arly
  and conspicuou#y presented tp the. consumer, whether the offer is.made qn printed material or                 :(,,:~
  through a telephone solicitation. In addition, the!bill would require tlui_t the consumer ma~                 ,.., ,.
  some affirmative acknowledgement before an order with an automatic·renewal can. {Je                             ',.,
                                                                                                                  •- I
  completed; Finally, the billspecijie$ that V.iolqtion ofthe bill'spMvfsions do not cons(i(Zlte· a                      "
  qrim~. The author. has-worked "Closely With affecred business i'nte.rests and'!ws·made several
 •amendments.that appear to address..all stakeholders' concerns; There. is no regis(ered
  opposition to tlie bill.

 SUMMARY: Requires any busjness making an "ai.itoma.µc r¢1ww~11 or "contin\10\1S semcel'
 offer to cleartv- ail~ conspicuously, ~s defjne~, disclose t¢rms ofthe offer ~d obtain th~
 <;onsum~r's.affinnat_ive ccin~ent to the off~r. Specific~lly, ~i~_biU:

 I) Makes,it unlawful for any business.making an automatic renewal offer ora contii:iuo.ti.s
     ·service offer. to a consumer to do !lilY ofthe follchving:

                                                         LJS.-9.
                                                                                                   Exhibit 2
                                                                                                     Page 8
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.107 Page 30 of 62

                                                                                       SB 340
                                                                                       Page 2

    a) ·Fail to present the offer terms in a clear and conspicuous manner, as defined, before the
       subscription or purchasing agreement is fulfilled and in visual proximity, or in the case of
       an offer conveyed by voice, in temporal proximity, to the request for consent to the offer.
    b) Charge the consumer's credit or debit card or the consumer's account with a third party
       for an automatic renewal or continuous service offer without first obtaining the
       consumer's affirmative consent.
    c) Fail to provide automatic renewal or continuous service offer terms, cancellation policy,
       and information regarding how to cancel in a manner that is capable of being retained by
       the consumer. If the offer includes a free trial, the business shall disclose how to cancel
       and allow the consumer to cancel before the consumer pays for the goods or services.

 2) Requires a business making automatic renewal or continuous service offers to provide a toll-
    free telephone number, electronic mail address, a postal address if the seller directly bills the
    customer, or another cost-effective, timely, and easy-to-use mechanism for cancellation that
    shall be described in the written acknowledgment.
                                                                                                          ....
                                                                                                          I'-

 3) Specifies that in the case of a material change in the terms of an automatic renewal or               ....
                                                                                                          0)

                                                                                                          (!) '
    continuous service offer that has been accepted by the consumer, the business shall provide           (!)
                                                                                                          (!)
    the consumer with a clear and conspicuous notice of the material change and provide                   0
                                                                                                          0
    information regarding how to cancel in a manner that is capable of being retained by the              ~
    consumer.
                                                                                                          UJ
 4) Specifies that the requirements of this bill shall only apply to the completion of the initial        u
    order for the automatic renewal or continuous service, except as provided.                            ~
                                                                                                          UJ
                                                                                                          (/)
                                                                                                          1:-
 5) Provides that in any case in which a business sends any goods, wares, merchandise, or                 z
                                                                                                          w
    products to a consumer, under a continuous service or automatic renewal, without first                1:-
                                                                                                          z
    obtaining the consumer's affirmative consent, in the manner required by this bill, then the           w
    goods, wares, merchandise, or products shall be deemed an unconditional gift to the                   >
                                                                                                          i=
    consumer, and the business shall bear any shipping or other related costs.
                                                                                                          ~
                                                                                                          (/)

 6) Provides that violation of the provisions of this bill shall not be a crime, but that all civil       0
                                                                                                          UJ
                                                                                                          ...J
    remedies that apply to a violation may be employed. Specifies, however, that if a business
    complies with the provisions of this bill in good faith, it shall not be subject to civil remedies.

 7) Exempts from the provisions of this bill any service provided by certain businesses or
    entities, including those regulated by the California Public Utilities Commission, the Federal
    Communication Commission, or the Federal Energy Regulatory Commission.

 EXISTING LAW:

 1) Provides, under the Unfair Competition Law (UCL), that unfair competition includes any
    unlawful, unfair, or fraudulent business act or practice, including any unfair, deceptive, or
    untrue advertising, or any act prohibited by the False Advertising Act (FAA). (Business &
    Professions Code Section 17200 et seq.)

 2) Prohibits any person with the intent, directly or indirectly, to sell any goods or services by
    making or disseminating statements that the person knows, or should know, to be untrue or
    misleading, and prohibits any person from making or disseminating any untrue or misleading
                                                                                             Exhibit 2
                                                                                               Page 9
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.108 Page 31 of 62

                                                                                     SB 340
                                                                                     Page 3

    statement as part of a plan or scheme to sell goods or services at other than the stated or
    advertised price. (Business & Professions Code section 17500.)

 3) Provides that any violation of the FAA is a misdemeanor. (Business & Professions Code
    sections 17500, 17534.)
                                                                 .      .
 4) Provides that any person who violates any provision of the FAA is liable for a civil penalty
    not to exceed $2,500 for each violation that must be assessed and recovered in a civil action
    by the Attorney General or by any district attorney, county counsel, or city attorney.
    (Business & Professions Code section 17536.)

 5) Provides that a person who has suffered injury in fact and has lost money or property as a
    result of unfair competition may bring a civil action for relief. (Business & Professions Code
    section 17204.)

 6) Provides for injunctive.relief, restitution, disgorgement, and civil penalties for FAA           r--
                                                                                                     .....
                                                                                                     0)
    violations. (Business & Professions Code sections 17203, 17206.)                                 .....
                                                                                                     co
                                                                                                     CD
                                                                                                     CD
 COMMENTS: This non-controversial bill is a response to reported consumer complaints that            0
 certain businesses, especially those offering magazine subscriptions or other potentially           0
                                                                                                     ~
 continuous services, lure customers into signing up for "automatic renewals" without the
 consumer's full knowledge or consent. This bill seeks to address this problem by requiring clear    w
                                                                                                     ()
 disclosures and affirmative acts of customer consent. The author states:
                                                                                                     5
                                                                                                     0::
                                                                                                     w
        It has become increasingly common for consumers to complain about unwanted                   Cl)
                                                                                                     l-
        charges on their credit cards for products or services that the consumer did not             z
                                                                                                     LJ.l
        explicitly request or know they were agreeing to. Consumers report they believed             l-
        they were making a one-time purchase of a product, only to receive continued                 z
                                                                                                     w
        shipments of the product and charges on their credit card. These unforeseen charges          >
        are often the result of agreements enumerated in the 'fine print' on an order or
        advertisement that the consumer responded to. The onus falls on the consumer to
                                                                                                     ~
                                                                                                     Cl)
                                                                                                     (9
        end these product shipments and stop the unwanted charges to their credit card.              w
                                                                                                     .....I


 As noted in the author's background material, this bill was prompted in part by an investigation
 brought by the attorneys general of 23 states, including California, against Time, Inc. The
 investigations found that subscribers to several magazines published by Time, Inc. were
 discovering that their subscriptions were automatically renewed even though the customers
 claimed that they had never knowingly consented to the renewals. In 2006, the investigation
 resulted in a settlement agreement between the Attorneys General and Time that requires Time to
 more clearly disclose renewal terms and ensure that the consumer take some affirmative step to
 acknowledge consent or rejection of the automatic renewal offer. According to the author, the
 specific disclosure and consent requirements in this measure are modeled after, though not
 identical to, those set forth in the Time settlement.

 ARGUMENTS IN SUPPORT: According to the California Public Interest Research Group
 (CALPIRG), "this bill will help ensure that consumers only get into an ongoing subscription if
 they want to." According to the Consumer Federation of California, this measure will curb
 deceptive marketing practices that are used to sell everything from magazine subscriptions to
 "free trial" offers that lock consumers into an ongoing purchase agreement. Supporters generally
                                                                                         Exhibit 2
                                                                                          Page 10
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.109 Page 32 of 62

                                                                                     SB 340
                                                                                     Page 4

 contend that this is a straightforward measure reflecting the basic premise that consumers
 deserve to know the terms and conditions to which they are agreeing.

 Author's Technical Amendments: The author wishes to take the following technical and
 clarifying amendments:

     •   On page 4 after line 9 insert:

 (e) "Consumer" means any individual who seeks or acquires, by purchase or lease, any goods,
 services, money, or credit for personal, family, or householdpurposes.

     •   On page 4 line 32 and on page line 16 change "customer" to "consumer"


 PRIOR LEGISLATION: AB 88 (Chapter 77, Stats. of2003) provides that a contract for a good
 or service that is made in connection with a telephone solicitation is unlawful if the telemarketer   t---
                                                                                                       .....
                                                                                                       0)
 is in violation of a recent Federal Trade Commission (FTC) rule requiring that the seller obtain      .....
 specified information and express consent directly from the consumer and, under certain               <.O
                                                                                                       (!)
                                                                                                       (!)
 circumstances, maintain a recording of the call. (This present bill would similarly require that      0
 automatic renewal offers made over the telephone comply with federal telephonic marketing             0
                                                                                                       co
 regulations.)
                                                                                                       LU
                                                                                                       <.)
 REGISTERED SUPPORT/OPPOSITION:
                                                                                                       ~
                                                                                                       LU
 Support:                                                                                              (/)
                                                                                                       r
                                                                                                       z
                                                                                                       LU
 California Alliance for Consumer Protection                                                           r
                                                                                                       z
 California Public Interest Research Group (CALPIRG)                                                   LU
 Consumer Federation of California                                                                     >
                                                                                                       i==
 0,J;!position:
                                                                                                       :5
                                                                                                       (/)
                                                                                                       (9
                                                                                                       LU
                                                                                                       ...J
 None on file


 Analysis Prepared by: Thomas Clark/ JUD./ (916) 319-2334




                                                                                           Exhibit 2
                                                                                            Page 11
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.110 Page 33 of 62




                                                   Exhibit 3
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.111 Page 34 of 62




   Co ntplaint .Type, ~uar'aiit½ielV✓arrar,iy,.fas.ues      .Status: Answered (1)




   e            I wa.s press~cl   i11t9 ~
                                                                                                            08/0'2i'.2'01~
                                            qne.yearw,~ml;iersl,ii~•in ordEfr to. rece)ye a dis\":ouM f9r' a lar'ge one
                tfri1e purGha3e. I tokl' salesp9i-son hv.ould,anly agr.ee if it .;.,as. nonile aufo renew cieJ:ll
                scam mos't-oftheni use unle.s$'you clarify-. l wa.s told it WP!.ll d be s$t up as requested.
                refuse.to .Job these- scams otherNise. My g1r!fr1e11d Wi,i<:i. my: witness .as, she does the same.
                                                                                                                   r
                They. lfedand ju~t helped ·thenjselves ro my. , ... ·cattJ .. Upon.-requ"?stirig-they.revers~.abd
                cancel 1hey·said it was 1inpossible.




                                                                                                                 Exhibit 3
                                                                                                                  Page 12
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.112 Page 35 of 62




                                                  EXhibit 4
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.113 Page 36 of 62




   B.ed Bath & Beyond - one year bed bath and
    bey.ond.m~mbership
   O {l<OOO
   {i'i Saml981 · Jun 14. 2016

   Helloi


   ~ wept onµpe to order Boni;! Hard!I.oor eleal)tng- li9qid, all of sudden I ~aw·@
   item c!,d_d_ed to the qui; for 011e year B~d Bath ancl B~yond Mernhership_.r,am not
   si1r~ how th.at ~ot adl;led, ~ did i1Qt r~aUie ·ancl ma.de the payment th.i;liltjng that
   I bo~ht~Qna HcJ.rdfJ.oor c::le~nin.8'·Hqtt!d. Aft~r, few days, I d_id :rtqt s~~ m1y:Ulip.g
   shfpµient, ,,ve1it b~c;-k to 1ny account and saw that I pun,p.as~i;l Qll.~ year
   inetnbership~


   I ~~led the eustomer service g.nd they said tJ_-1eywill tefq_n ~ th~ rbpney1.pqt
   th~y called -after few ·days_~:p.d said they tan't cancel the membership bec;;iuse I
   bought a product with tl1c1-t 111emb.~r~l1ip. Once you said yo1i qm~elled the:
   m~1'nb_ership, lsp't thatyQtJr respq11sibilityt9 re111ove that frqm my ac;:.c;:ount.
   :flow cU}1 I supposed tg lgiow that l ccU1't btJy anyth.i.rig With my account tu1til
   y<;>µ <,:ancE;l the QH~ year 1nemb~r1>hip~


   l am fe?lly ~nnoyed with thjs, I dotft nee4 the menibe]:'~b.ip-and pleas~ re.fund
   1:n y 11].oney:

   Thanks
   Sampath




                                                                                      Exhibit4
                                                                                       Page 13
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.114 Page 37 of 62




                                                   Exhibit 5
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.115 Page 38 of 62




  Bed Bath and Beyond - CREDIT

      Apr 15, 2018




                       1·-~   Oelallsc


      I droered' What I belleved was an item onllne. When I never receivecl it ahd contacted customer
      servl.ce I w~s told ft.was delivered-and U,afit was a $29.9~ member.ship 1purchased.

      : Related: Defective, ptodu~t and wou!d:nol help. - Bed Bath and Beyond

      I asked fora Gredit t;>ack. OfHl'iY card. lttook.6 phone calls·back,and still ho r~fi.mc;l. I-was tole! in the
      fir-$1 call a credit would be put on.usuaily the foltqwing ·ga.y,tlie-second ;:ind third calls were the·cn~dlt
      has been Issued the fourth I was.told to-read the. tiny·fine print online•it,states n'o refund... The fifth.was
      a s_upei:visorwtiq apologized ~nd said·a refund would be issued. The final sixtfrwas Toni who assur.ed
      m~ ofthis cre<;Ht, ap.ol9gliecl an\:! ~ctua\ly gave me a personal coritact (or- could be-made up I never
      even calle<;l at-this point)'

      -So-.1 sllll have no credit.

      To.g_o into a store· and purchase is no· problem, I suggest you never

      order on!ihe. Diane

      Procluct or-Se(Vi~ Mentioilecl: eed Bath And Beyond C1,1stom~r Care.

      Reaspn of review: Poor custpmer service.

      MRfret_
            ary Loss: $2995.

      Pref~rre;d so11,JUon: Full refund.




                                                                                                           Exhibit 5
                                                                                                             Page 14
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.116 Page 39 of 62




                                                  Exhibit 6
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.117 Page 40 of 62




  Be·.d Bath and Beyond ''club"



                      1.0 Details

      ordeted·somethilJg onllne and gQt.rqoked Into signing ui,, for their CLUBi!! What ~n fin ...... .

      . Related: WORST CUSTOMER Si::RVICE - WORST ONLINE SHOPP!NG EXPERIENCE· Bed B~th
      I and Beyond

      rip ·oft for sure...NcHefund.availaole. per nancy.,.. Very Pissed.lli! I wlll not-be a pb&b, sh9pper:a.ny
      lon~er, so· buyer oeware!! I guess they ate tryin~ to be like amazon with their yearly fee .....

      Not happening .. I hope everyone is veJy cautious Wflen shopping ohline with this store:

      N9t very c:;ooperatiVe·as.faJ ~s getlln~ retunqed. I really di_cj not ne.ed rhor.~ t;>ft)leir cquporis, for sure.

      I ~lJess they had to figure out a way to m?ke up for people not shopping their without a coupo.n. That
      is for sure...... ,.

      Produ.ct 9r Service Mentioned: B~d Bath And Beyond c_ustomer Care.

      Re~son. of re.view: bed bath & beypnd club.

      Monetary LOSS: $29.

      Preferred solution: Full refund.

      Bed Bath ancf Beyond Cons: Nancy w~s very rude.




                                                                                                                 Exhibit 6
                                                                                                                  Page 15
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.118 Page 41 of 62




   1   JAMES T. HANNINK (131747)
       jhannink@sdlaw.com                                      ELECTRotHCALLV FILED
                                                                Superior Court of California,
   2   ZACH P. DOSTART (255071)                                    County of San Diego
       zdostart@sdlaw.com
   3   DOSTART HANNINK & COVENEY LLP                            01115/2020 at 11 :52 :44   ™
       4180 La Jolla Village Drive, Suite 530                   Clerk of the Superior Court
                                                               By Linda Sheffa, Deputy Clerk
   4   La Jolla, California 92037-1474
       Tel: 858-623-4200
   5   Fax: 858-623-4299

   6 Attorneys for Plaintiff

   7

   8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

   9                                     COUNTY OF SAN DIEGO

  10

  11 ROBERT TURNIER,                             CASE NO.   37-2020-00002~9-CU-BT-CTL
     individually and on behalf of all others
  12 similarly situated,                         DECLARATION OF ROBERT TURNIER
                                                 PURSUANT TO CALIFORNIA CIVIL
  13                 Plaintiff,                  CODE SECTION 1780(d)

  14 vs.

  15 BED BATH & BEYOND INC.,
     a New York corporation; and
  16 DOES 1-50, inclusive,

  17                 Defendants.

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27
  28
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.119 Page 42 of 62




      l          I, Robert Turnier, declare as follows:.
      2          1.     I submit this declaration pursuant to Section l 780(d) of the Cal. Civ. Code.

      3          2.     Defendants have done and are doing business in San Diego County, including the

      4 marketing and sale of domestics merchandise and home furnishings. All of my dealings with

      5 defendants occurred while I was in San Diego County.
      6          I decl?Te under penalty of perjury under the laws of the State of California that the foregoing

      7 is true and correct. Executed on January .l!f., 2020, at San Diego, California.

      8

      9
     10                                              ROBERT TURNIER

     11
     12

     13

     14.

     15

     16

     17

     18
     19

     20
     21

     22

    23
    24
     25
     26
    27
    28

                                                           1
      Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.120 Page 43 of 62

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 w Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7068


PLAINTIFF(S) / PETITIONER(S):              Robert Turnier

DEFENDANT(S) / RESPONDENT(S): Bed Bath & Beyond Inc


 TURNIER VS BED BATH & BEYOND INC [E-FILE]
                                                                                            CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT
 CONFERENCE on MANDATORY eFILE CASE                                                         37-2020-00002499-CU-BT-CTL


CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Richard S. Whitney                                                             Department: C-68

COMPLAINT/PETITION FILED: 01/15/2020

TYPE OF HEARING SCHEDULED                             DATE         TIME             DEPT               JUDGE
Civil Case Management Conference                      11/06/2020   10:00 am         C-68               Richard S. Whitney


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE W ITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR W ITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION 11, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.

MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
     electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.

COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                        NOTICE OF CASE ASSIGNMENT
       Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.121 Page 44 of 62

                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2020-00002499-CU-BT-CTL                     CASE TITLE: Turnier vs Bed Bath & Beyond Inc [E-FILE]


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program 9r neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

            Potential Advantages                              Potential Disadvantages
            • Saves time                                      • May take more time and money if ADR does not
            • Saves money                                       resolve the dispute
            • Gives parties more control over the dispute     • Procedures to learn about the other side's case (discovery),
              resolution process and outcome                    jury trial, appeal, and other court protections may be limited
            • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at htto://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The j udge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and t hen
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC C IV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                Page: 1
       Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.122 Page 45 of 62

Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2. 1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter 111 and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
          www.ncrconline.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

T o participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhelp//owcost.




SOSC CIV-730 (Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page: 2
       Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.123 Page 46 of 62

                                                                                                                            FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:               Central


  PLAINTIFF(S):        Robert Turnier

  DEFENDANT(S): Bed Bath & Beyond Inc

  SHORT TITLE:         TURNIER VS BED BATH & BEYOND INC [E-FILE]

                            STIPULATION TO USE ALTERNATIVE                                                   CASE NUMBER:

                                DISPUTE RESOLUTION (ADR)                                                     37-2020-00002499-CU-BT-CTL

  Judge: Richard S. Whitney                                                                      Department: C-68

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     •      Mediation (court-connected)
                                                                      •    Non-binding private arbitration


     •      Mediation (private)
                                                                      •    Binding private arbitration


     •      Voluntary settlement conference (private)
                                                                      •    Non-binding judicial arbitration (discovery until 15 days before trial)


     •      Neutral evaluation (private)
                                                                      •    Non-binding Judicial arbitration (discovery until 30 days before trial)

      D     other (specify e.g., private mini-trial, private judge, etc.): _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __




  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): _ __ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _


  Date: _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __                                               Date: _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __




  Name of Plaintiff                                                                       Name of Defendant




  Signature                                                                               Signature



  Name of Plaintiffs Attorney                                                             Name of Defendant's Attorney




  Signature                                                                               Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  ft is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                          JUDGE OF THE SUPERIOR COURT
  Dated: 01/15/2020
SDSC CIV-359 (Rev 12-10)                                                                                                                                   Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.124 Page 47 of 62


                        ELECTRONIC FILING REQUIREMENTS OF THE

                       SAN DIEGO SUPERIOR COURT - CIVIL DIVISION



These requirements are issued pursuant to California Rules of Court ("CRC", rules 2.250
et seq., Code of Civil Procedure§ 1010.6, and San Diego Superior Court General Order:
In Re Procedures Regarding Electronically Imaged Court Records, Electronic Filing and
Access to Electronic Court Records in Civil and Probate Cases.




Effective November 1, 2013, documents that are determined to be unacceptable for
eFiling by the Court due to eFiling system restrictions or for failure to comply with these
requirements will be rejected subject to being allowed to be filed nunc pro tune to the
original submittal date upon ex-parte application to the court and upon good cause
shown.



It is the duty of the plaintiff (and cross-complainant) to serve a copy of the San Diego
Superior Court General Order: In Re Procedures Regarding Electronically Imaged Court
Records, Electronic Filing and Access to Electronic Court Records in Civil and Probate
Cases, and Electronic Filing Requirements of the San Diego Superior Court with the
complaint (and cross-complaint).



PERMISSIVE eFILING

Effective March 4, 2013, documents may be filed electronically in non-mandated civil
cases in the Central Division where either: ( 1) the case is first initiated on or after March
4, 2013; or (2) the case has been imaged by the court and it displays as imaged on the
case title in the Court's Register of Actions. Documents may be filed electronically in
non-mandated civil cases in the North County Division where either: (1) the case is first


                                          Page 1 of 7


Revised January 2018
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.125 Page 48 of 62


initiated on or after June 30, 2014; or (2) the case has been imaged by the court and
it displays as imaged on the case title in the Court's Register of Actions.


MANDATORY eFILING

The case types that shall be subject to mandatory eFiling are: civil class actions,
consolidated and coordinated actions where all cases involved are imaged cases,
and actions that are provisionally complex under CRC 3.40 - 3.403 (as set forth in the
Civil Case Cover Sheet, Judicial Council form CM-0 l O - including Construction Defect
actions).    "Complex cases" included in mandatory eFiling include Antitrust/Trade
Regulation, Mass Tort, Environmental/Toxic Tort, and Securities Litigation cases, as well
as insurance coverage claims arising from these case types.



Effective June 2, 2014 Construction Defect and other cases, previously electronically
filed through File&Serve Xpress (fka LexisNexis File&Serve), must be electronically filed
through the court's Electronic Filing and Service Provider, One Legal. Documents
electronically filed in Construction Defect and other cases prior to June 2, 2014 will be
maintained in the File&Serve Xpress system and can be viewed via a File&Serve Xpress
subscription or on the Court's internal CD/JCCP Document viewer kiosk located in the
Civil Business Office, Room 225 of the Hall of Justice (2nd floor).



For cases of the type subject to mandatory eFiling that are initiated on or after March
4, 2013, all documents must be filed electronically, subject to the exceptions set forth
below.      All documents electronically filed in a mandatory eFile Construction
Defect/JCCP case must be electronically served on all parties in the case pursuant to
CRC 2.251 (c).



The court will maintain and make available an official electronic service list in
Construction Defect/JCCP cases through One Legal. This is the service list the court

                                          Page 2 of 7


Revised January 2018
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.126 Page 49 of 62


will use to serve documents on the parties. (See CRC 2.251 (d).) It is the responsibility
of the parties to provide One Legal their correct contact information for the service list
in each eFiled case in which they are involved. New parties who file and/or enter a
case must provide One Legal with their electronic service address for that case within
7 days of the filing of or their joining the case. All parties must notify One Legal of any
changes to that address, within 7 days of the change, should a change occur during
the pend ency of the action. [See CRC 2.251 (fl( 1) .) Failure to keep the official list
updated may result in the court being unable to provide notice to a non-complying
party of upcoming hearings, orders, and other proceedings.



All documents must be filed electronically in cases designated for mandatory efiling,
subject to the exceptions set forth below.



A party may request to be excused from mandatory electronic filing and/or service
requirements.          This request must be in writing and may be made by ex-parte
application to the judge or department to whom the case is assigned. The clerk will
not accept or file any documents in paper form that are required to be filed
electronically, absent a court order allowing the filing .



Self-represented litigants are not required to eFile or electronically serve documents in
a mandatory eFile case; however, they may eFile and electronically serve documents
if they choose to do so and/or are otherwise ordered to eFile and/or electronically
serve documents by the court.



REQUIREMENTS FOR ALL eFILERS eFile documents can only be filed through the court's
Electronic Filing and Service Provider (the "Provider"). See www.onelegal.com.



                                         Page 3 of 7

Revised January 2018
 Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.127 Page 50 of 62


efilers must comply with CRC 2.250- 2.261 . Also, all documents electronically filed must
be in a text searchable format, i.e., OCR. The court is unable to accept documents
that do not comply with these requirements, or documents that include but are not
limited to: digitized signatures, fillable forms, or a negative image.



efilers are required to enter all parties listed on the document being filed, if the party is
not already a part of the case. (If the filer is submitting a new complaint, ALL parties
must be entered.) If all parties are not entered, the transaction will be rejected.



Documents that contain exhibits must be bookmarked, as set forth on the Provider's
site. Documents not so bookmarked are subject to rejection. Moving papers with
exhibits that are not bookmarked may be rejected and/or not considered. (See CRC
3.11 lO(f).)



Exhibits to be considered via a Notice of Lodgment shall not be attached to the
electronically filed Notice of Lodgment; instead, the submitting party must provide the
assigned department with hard copies of the exhibits with a copy of the Notice of
Lodgment that includ_
                    es the efiling Transaction ID # noted in the upper right hand
corner and hard copies of the exhibits.



Exhibits to declarations that are real objects, i.e. construction materials, core samples,
etc. or other documents, i.e. plans, manuals, etc., which otherwise may not be
comprehensibly viewed in an electronic format must be lodged and will not be filed.



All documents must be uploaded as individual documents within the same transaction,
unless filing a Motion. [Example: A Request to Waive Court Fees must be uploaded
separately from the document to which it applies, i.e. complaint, answer or other

                                         Page4 of 7


Revised January 2018
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.128 Page 51 of 62


responsive pleading, motion, etc ... ] If filing a notice of motion, all documents can be
scanned and uploaded as one document under a filing that most closely captures the
type of motion. All filings and exhibits within these filings must be bookmarked.


Unless otherwise required by law, per CRC 1.20{b) only the last four digits of a social
security or financial account number may be reflected in court case filings. Exclusion
or redaction is the responsibility of the filer, not the clerk, CRC l.20(b){3). Failure to
comply with this requirement may result in monetary sanctions, CRC 2.30(b).



Proposed filings, such as proposed court orders and amended complaints, should be
submitted as an exhibit and then . re-submitted as a separate and new eFiling
transaction after the Court has ruled on the matter to which the proposed document
applies. See also CRC 3.1312.



Any document filed electronically shall be considered as filed with the Clerk of the
Superior Court when it is first transmitted to the vendor and the transmission is
completed, except that any document filed on a day that the court is not open
for business, or after 11 :59:59 p.m. (Pacific Time) on a day the court is open for
business, shall be deemed to have been filed on the next court day.



Electronically filed documents must be correctly named and/or categorized by
Document Type. The lead document must also be designated appropriately, as the
lead document determines how the transaction will be prioritized in the work queue.
Failure to correctly name the document and/or designate the lead document
appropriately may result in a detrimental delay in processing of the transaction.




                                        Page 5 of 7


Revised January 2018
Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.129 Page 52 of 62


Please be advised that you must schedule a motion hearing date directly with the
Independent Calendar Department. A motion filed without an appointment, even
when a conformed copy of the filing is provided by the court, is not scheduled and the
hearing will not occur.


If a hearing is set within 2 court days of the time documents are electronically filed,
litigant(s) must provide hard copies of the documents to the court. Transaction ID
numbers must be noted on the documents to the extent it is feasible to do so. Hard
copies for Ex Porte hearings must be delivered directly to the department on or before
12 Noon the court day immediately preceding the hearing date.



An original of all documents filed electronically, including original signatures, shall be
maintained by the party filing the document, pursuant to CRC 2.257.



DOCUMENTS INELIGIBLE FOR ELECTRONIC FILING

The following documents are not eligible for eFiling in cases subject to either
mandatory or permissive filing, and shall be filed in paper form:

   •   Safe at Home Name Change Petitions
   •   Civil Harassment TRO / RO
   •   Workplace Violence TRO / RO
   •   Elder Abuse TRO / RO
   •   Stand alone exhibits
   •   Transitional Housing Program Misconduct TRO / RO
   •   School Violence Prevention TRO / RO
   •   Out-of-State Commission Subpoena
   •   Undertaking / Surety Bonds
   •   Request for Payment of Trust Funds
   •   Notice of Appeal of Labor Commissioner

                                        Page 6 of 7


Revised January 2018
 Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.130 Page 53 of 62


    •   Abstracts
    •   Warrants
    •   Settlement Conference Briefs (to be lodged}
    •   Confidential documents lodged conditionally under seal
    •   lnterpleader actions pursuant to CC § 2924j


The following documents may be filed in paper form, unless the court expressly directs
otherwise:

    •   Documents filed under seal or provisionally under seal pursuant to CRC 2.551
        (although the motion to file under seal itself must be electronically filed)



DOCUMENTS DISPLAYED ON THE PUBLIC-FACING REGISTER OF ACTIONS

Any documents submitted for eFiling (and accepted) will be filed and displayed on
the San Diego Superior Court's public-facing Register of Actions with the exception of
the following documents:

   •    CASp Inspection Report
   •    Confidential Cover Sheet False Claims Action
   •    Confidential Statement of Debtor's Social Security Number
   •    Financial Statement
   •    Request for Accommodations by Persons with Disabilities and Court's Response
   •    Defendant/Respondent Information for Order Appointing Attorney Under
        Service Members Civil Relief Act
   •    Request to Waive Court Fees
   •    Request to Waive Additional Court Fees

Documents not included in the list above, that are intended to be kept confidential,
should NOT be eFiled with the court.




                                           Page 7 of 7


Revised January 2018
     Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.131 Page 54 of 62




                                                                            F    I          L          E
                                                                                Clcik of u,e superior Court
                                                                                                              0
2
                                                                                     DEC 3 1 2019
3
                                                                                By: A. HUSTED, Deputy
 4

 5

 6

 7

 8
                      THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                   COUNTY OF SAN DIEGO
10

11     IN RE PROCEDURES REGARDING                             GENERAL ORDER OF THE
       ELECTRONICALLY IMAGED COURT                            PRESIDING DEPARTMENT
12     RECORDS, ELECTRONIC FILING, AND                        ORDER NO. 010120-22
       ACCESS TO ELECTRONIC COURT
13
       RECORDS IN CIVIL AND PROBATE
14     CASES

15

16
               THIS COURT FINDS AND ORDERS AS FOLLOWS:
               1. ELECTRONIC FILING AND IMAGING PROGRAM
17
               On August 1, 2011, the San Diego Superior Court ("court") began an Electronic Filing and
18
      Imaging Pilot Program (the "Program', or"Imaged Program,') designed to-reduce paper filings and
19
       storage, facilitate electronic access to civil court files, and allow remote electronic filing ("E-File"
20
      or "E-Filing") of papers in civil cases. The ultimate goal of the Program is to create a paperless
21

22
      or ~lectronic file in all civil cases, as well as in other case categories. The Program has since been
      expanded to other divisions as well as to probate cases.
23

24
              The Program is being implemented in phases:
              Phase One: The court began scanning all papers in newly filed cases in designated
25
      divisions and departments. The imaged documents are stored in an electronic court file that can
26
      be viewed in the Business Offices and are accessible remotely through the Register ofActions on
27

28
      the court's website as set forth below. Imaged Program cases that are reassigned or transferred to
     Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.132 Page 55 of 62




 r    a department outside of the Program may be removed from the Program and converted to a paper
2      filing system.
3             Phase Two: E-Filing access was implemented to allow E-Filing by counsel and parties
4     through the court's E-File Service Provider in designated case types.
 s            Phase Three: On October 2, 2017, the Imaged Program expanded to small claims cases.
6      All new small claims cases filed on or after October 2, 2017, are imaged and the documents are
7      being stored in an electronic court file that is available for viewing in all of the court's Business
8      Offices.
9             2. THE ELECTRONIC COURT FILE IN IMAGED CASES IS THE OFFICIAL COURT
10                RECORD
11             Pursuant to Government Code section 68150 and California Rules of Court ("CRC"), rule
12     2.504, the electronic court file in Imaged Program cases is certified as the official record of the
13     court. The paper filings that are imaged and stored electronically will be physically stored by the
14     court for 30 days after filing, after which time they will be shredded and recycled, except for
IS     original wills and bonds in probate cases, which will be physically retained by the court for the
16     period required by law. During this 30-day period, these documents will not be stored in a manner
11     that will allow a party or its attorney to access them, and access will only be granted by order of
1s the court upon a showing of good cause.
19             3. CIVIL AND PROBATE CASES INCLUDED IN THE PROGRAM
20             The following cases have been or will be imaged and stored in an electronic co:urt file, and
21     are considered Imaged Program cases:
22                a.    Civil cases initiated after a particular department or division began
23             participating in the imaging program;
24                b. Civil class actions, construction defect cases, JCCP cases, consolidated and
25             coordinated actions where all cases involved are imaged cases, and actions that are
26             provisionally complex under CRC, rule 3.40-3.403 (as set forth in the Civil Case
21             Cover Sheet). "Complex cases" include antitrust/trade regulation, mass tort,
28
     Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.133 Page 56 of 62




              environmental/toxic tort, and securities litig&tion cases, as well as insurance
2             coverage claims arising from these case types;
3                c. Probate cases filed on or after March I, 2012 and all probate cases initiated

4             prior to March 1, 2012 in which the Court has notified the parties that the case has
5             been back scanned;
6                d. All new civil and probate cases; and,
7                e. All small claims cases filed on or after October 2,.2017.
g             4. MANDATORY AND PERMISSIVE ELECTRONIC FILING
9             Mandatory electronic filing through the court E,-File Service Provider One Legal is.
to     required for all case types listed in paragraph 3.b. above, including construction defect and other
11     cases previously filed through File&Serve Xpress (flea LexisNexis File&Serve).                Further
12     infonnation can be found on the court's website, at www.sdcourt.cagov.
13            Electronic filing is encouraged in all other imaged cases.
14            5. GENERAL E-FILING REQUIREMENTS
IS            Documents can only be electronically filed through the court's electronic service provider
16     One Legal (the "Provider"). E-file Provider information is available on the court's website.
11            All E-filers shall comply with CRC, rules 2.250-2.261 and California Code of Civil
18     Procedure ("CCP") § 1010.6. All documents E-filed with the court must be in a text searchable
19     fonnat, i.e., OCR. The court is unable to accept documents that do not comply with these
20     requirements, or documents that include but are not limited to: digitized signatures, fillable forms,
21     or a negative image. E-filers are required to comply with the provisions of the E-Filing
22     Requirements Documents, located on the Court's website at www.sdcourt.ca.gov. Civil E-Filing
23     Requirements can be found on the Civil Division's E-Filing page; Probate E-Filing Requirements
24     can be found on the Probate Division's E-Filing page.
2s            The receipt and filing of documents submitted electronically is governed by CCP 1010.6
26     and CRC, rule 2.259. The Court's filing deadline is 11:59:59 p.m. (Pacific Time) on court days.
27     The electronic transmission of a document to the Court can take time, so waiting until shortly
28     before the deadline to electronically transmit a filing is not advised, as it could be received by the
     Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.134 Page 57 of 62




       court afte1· 11 :59:59 p.m. and deemed :filed the next court day~ Per CRC. rule 2.259(a)(4), the filer
 2     is responsible for verifying that the court received and tiled any document submitted electronically.
 3     Please see One Legal's website for tiling_ instructions. To the extent any San Diego Superior Court
 4     Local Rules ~et forth a different time deadline for filing. electronic documents, the applicable
 s portions of the Local Rules are no longer valid.
 6.           Additional and more specific information on electronic filing c.an be found on the court's

 7     website at www.~dcoun;.ca.gov.
 8            6. FILING AND SERVICE REQUIREMENTS IN IMAGED CASES
 9                a. Servke of Notice: All parties filing new actions assigned to the imaging
10            program shall serve on all parties a copy c,fthe ''Notice of Assignment to Imaging
11            Department" with the complaint, cross-complaint, petition, claim, or other case
12             initiating pleading. A copy of this notice will be provided to. the filing party by the
13             court clerk when case originating filings ·are processed.
14               b. "hnaged" Identifier: On all pleadings filed after the i.nitial case originating
1s             filing; all parties must, to the extent it is feasible to do so, place the words
16            "IMAGED FILE" in all caps imm~diately l!~der the tide of the pleading on all
11             subsequent pleadings filed in the action.
is               c. Original Documents: Original underlying documents, other than wills and
19             bonds in probate cases, that are relevant to a case should not be. attached as exhibits
20             to filed documents or filed in any other manner, as these documents will be imaged
21             and the papei: filings .de$troyed in accordance with this Order (except for those
22             documents set forth in paragraph 6.d. belc;,w). Any original document, other than a
23             will or bond in a probate case, that is included in a filed document in a case within
24             the Program will be imaged and destroyed in accordance with this Order. Original
2s             do-curnents may b~ lodged with the court, as necessary, under the procedures set
26             forth in paragraphs 6.g. and 6.h. beJow.
21               d. Proposed Orders: Proposed orders should only be submitted with initial
·28            pleadings for an e~ parte hearing, and should not be submitted for a law and motion
       Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.135 Page 58 of 62




             hearing until after the hearing is completed.
  2             e. Exhibits: Any exhibits attached to a pleading presented for filing must have
  3          the exhibit tabs located at the bottom· of the respective documents, in accordance
  4          with California Rules of Court, rule. 3.11 lO(t), and each exhibit must be preceded
  5          by a cover page that contains solely the word "Exhibit" and the exhibit's identifying
  6          number or letter.
  7             f.      Confidential Documents:       Any documents classified or considered

  8          confidential pursuant to statute, rule of court or local rule shall be filed with the
  9           court -and will be imaged and destroyed in accordance with this order, Accesi; to
 10          the imaged confidential docwnent(s) shall be as set forth in paragraph 7.d. below.
 11             g. Civil Cases other than Probate:
 12                  (1) Lodged Documents:
                     The Notice. ofLodgment itse\fmust be filed with the court.   rn accordance
· 14                 with California Rules of Court) rule 3.1302(b), the documents submitted
 15                  with the not~ce must be lodged and not filed. The lodged documents will

 16                  not be imaged, wiU not be part of the official court file, and     will be
 17                  ret~ed. in the manner requested or recycled if no manner of re~ js
 18                  specified.
 19                  (2) Documents in Support of Judgments;
 20                  Applications for entry of a judgment that include an instn.uµent, contract,
 21                  or written obligation will have· the relevant docunient(s) cancelled and
 22                  merged if the judgment is entered, ~n accordance with California Rules of

 23                  Court, rule 3.1806, after which the document will then be imaged and
 24                  maintained in the electronic court record. The submitteddocument(s)-will.
 25                  then be returned to the proffering Pa.t'o/ for safe-keeping. Parties must
 26                  provide a suitable method ofreturn al(>ng with the sub.mitted docµment(s).
 27                  If no method of return is included, the document(s) will be shredded and
 28                  recycled.
 Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.136 Page 59 of 62




          h. Probate Cases:
2          (1). Lodged Docum~nts;
3             (a) The Notice of Lodgment itself mu·s~ be filed with the court. In
4              ac~ordance with California Rules of Court, rule 3.1302(b) and San
 s             Diego Superior Court Rule 4.3.2 (F), the.documents submitted with
6              the notice must be lodged and not filed. The lodged documents will
7             not b.e imaged, wiil not be part of the official coµrt file, and will be
8             returned in the ipanner requested or recycled if no manner of re~
 9             is specified.
IO             0,) A party filing a motion or other paperwork that refers to a t:n,lst
11             or will document that was previousiy lodged with the petition must
12             separately lodge the trust or will with these later-filed papers, in
13             ac~rdance with the procedures in paragraph 6.h.(l)(a) above.
14             (c) In support of an accounting of assets as required by Probate
IS·            Code section 2620 or an interim accounting required by San Diego
16             Superior Cowt Rule 4.15.2, the originals of acco'1Ut stat~ments,
17             closing escrow statements, and bill statements for a residential or
18             long-tenn.care facility shall be lpdged with the court, in accordance
19             with the proc'edures in paragraph 6.h.(l)(a) above. The lodged
20             documents will not be imageq, will not be part of the official ~ourt
21             file, and will be returned in the manner requested after the court's
22             deJermination of the accounting has become final.
23          (2) Inclusion of P~tition's ROA Number on All Pleadings:
24          Parties ate ordered to comply with       s·an Diego   Superior Court Rule
25          4.3. l (B) and include the Petition's Register of Action (ROA) number
26          directly bel.ow the case number on all subsequently filed pleadings related
27          to that Petition.
28
     Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.137 Page 60 of 62




           7. ENHANCE_D ELECTRONIC ACCESS TO OFFICIAL COURT FILE AN~ COURT
 2            DOCUMENTS
 3           a. Access in Clerk's Business Offices: Public kiosks providing free access to
 4         the official electronic ~cord of the court files for cases being handled under the
 5         Program ate available in the below Business Offices:
 6             • Hall of Justice Civil Business Office, located. at 330 West Broadway,
 7             San Diego, Califomia92101;
 8             • East County Family Business Office, located a_t250 E. Main Street, El
 9             Cajon; California, 92020;
10             • South ~ounty Family Business Office, located at 50.0 Third Avenue,
II             ctmla Vista, California, 91910;
12              • Central Courthouse, Probate Business Office, located at 1100 Union
13             Street, San Diego, California, 92101; and
14             • North County Civil Business Office, located at 325 S. Mel©se Drive,
15             Vista, California, 9208i.
16                 The public may access these files and view all publ.ic portions of the files
17         just as they currently can in the paper court files. If there are people waiting to use
18         the kiosks, a time limit of 20 minutes ·wm be imposed. Additional time will be
19         permitted after waiting in line to use one of the kiosks again. Any changes to this
20         policy will be mad.e by the Presiding Judge of the court and the new _policy will ·be
21         posted in the applicable Business Offices.
22           b. Notice Regarding Electronic Acc~s: In accor.dance with California Rules of
23         Court, rule 2.504(d), the public accessing court records electronically, are advised
24         the Man,ager of Cel\tral Court Civil and Family Operations; Summer Travis. is the
25         court staff member who may be contacted about the requirements for accessing the
26         court's records electronically in all divisions of the court supporting imaging and
27         E-filing.
28
     Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.138 Page 61 of 62




               c. Copyright and other proprietary rights may apply to information in a case file,
 2           absent express grant of additional rights by the holder of the copyrigtlt or other
 3           proprietary right. In this regard, you are advised:
 4               (1) Use of such information in a case file is permissible only to the extent
 5               permitted by law or court order; and
 6               (2) Any use inconsistent with proprietary rights is prohibited.
 7             d. Access to Confidential Documents: Court documents classified or considered
 8           confidential pursuant to statute or rule of court shall remain confidential and may
 9           not be released except to the extent necessary to comply with theJaw.
10             e. The electronic records of cases within the Program availabie for viewing in
11           the Business Offices are the official records of the court. There is no charge for
12           accessing or viewing court files in the Business Offices. Copies ofany documents
13           in an electronic court file may be obtained by paying the copy fees of $0.50 per
14           page (Oovt. Code § 70627(a)). Certified copies may be obtained by payment of a
15           $25.00 fee (Govt. Code § 70626(a)(4)). Additional instructions about obtaining
16           printed copies of records fr9m the electronic court file will be provided at the kiosk
17           locations in the applicable Business Offices.
18             f. Any person who willfully destroys or alters any court record maintained in
19           el~ctronic fonn is stµ,ject to the penalties imposed by Oovernme~t Code section
20           6201.
21             g. No person shall photograph or otherwise record any digital images of
22           documents displayed on tbe kiosk screens in the Busip.ess Office$.
23             h. Remote Electronic Access of Program Cases: Court documents from records
24           of cases within the Program are available in electronic fonnat for viewing and
25           printing remotely to the extent permitted by California Law and/or California Rules
26    Ill
27     Ill
28    Ill
r.         Case 3:20-cv-00288-L-MSB Document 1-2 Filed 02/14/20 PageID.139 Page 62 of 62




                  of Court, rule 2.503(b), by visfting·the court;s website at www.sdcourt.ca.gov and
      2           paying the. required-fees.
      3           This Order shall expire on December 3 r, 2020, unless ofuetwise ordered by this court.
      4           IT IS SO ORDERED.
      s
      6     Dated: December 31, 2019
                                                       HON. LO A A. ALKSNE
      7
                                                       PRESIDING JUDGE
      8

      9

     10

     11

     12

     13

     14

     IS

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



     27-

     28
